Exhibit 10.9

Recording Requested By
And When Recorded Mail To:

U.S. Bank National Association

101 North First Avenue, Suite 1600
Phoenix, AZ 85003-1902

Attention: Commercial Banking

Space Above For Recorder’s Use

WASHINGTON STATE COUNTY AUDITOR’S/RECORDER’S INFORMATION (RCW 65.04):

GRANTOR:           RADER FARMS ACQUISITION CORP. (“GRANTOR”)

GRANTEE:            U.S. BANK NATIONAL ASSOCIATION (“BENEFICIARY”)

ABBREVIATED

LEGAL DESCRIPTION:

Ptn. of Sections 1, 3, 4, 9, 10, 31, 33, Township 40 North, Range 3 East of
W.M., Ptn. of Sections 6 and 31, Township 40 North, Range 4 East of W.M.

 

[SEE ATTACHED EXHIBIT A FOR FULL LEGAL DESCRIPTION]

ASSESSOR’S

400406 235480 0000 and 400310 258263 0000 and 400309 466060 0000

PROPERTY TAX PARCEL

and 400405 096537 0000 and 410333 205232 0000 and 400310 121045

ACCOUNT NUMBER(S):

0000 and 400309 475078 0000 and 400309 476112 0000 and 400310

 

024030 0000 and 400310 067020 0000 and 400406 198523 0000 and

 

410431 019031 0000 and 410431 019090 0000 and 400310 207022 0000

 

and 400309 490232 0000 and 410431 019156 0000 and 400310 038225

 

0000 and 400309 505035 0000 and 400310 105237 0000 and 400309

 

441228 0000 and 400303 449478 0000 and 400406 037482 0000 and

 

400309 305089 0000 and 400310 070169 0000 and 400301 235478 0000

 

and 400310 187087 0000 and 400310 070085 0000 and 400309 470490

 

0000 and 400301 363356 0000 and 400405 104471 0000 and 400406

 

250460 0000 and 400304 344458 0000 and 410431 086075 0000 and

 

400310 213195 0000 and 400304 209456 0000 and 400303 487407 0000

 

and 400309 395110 0000 and 400301 402485 0000

 

LEASEHOLD DEED OF TRUST
with Assignment of Rents, Security Agreement, and
Fixture Filing
(Washington)

This Document Serves as a Fixture Filing under the Washington Uniform Commercial
Code.

Grantor’s Organizational Identification Number is: DE-4351069.

THIS DEED OF TRUST SECURES A VARIABLE RATE PROMISSORY NOTE WHICH VARIES
ACCORDING TO CHANGES IN CERTAIN CONTRACT RATES OF INTEREST IN ACCORDANCE WITH
THE TERMS OF THE PROMISSORY NOTE AND THE LOAN AGREEMENT BETWEEN GRANTOR AND
BENEFICIARY.

1


--------------------------------------------------------------------------------


The parties to this Leasehold Deed of Trust, with Assignment of Rents, Security
Agreement, and Fixture Filing (this “Deed of Trust”), dated for reference
purposes as of June 27, 2007, are THE INVENTURE GROUP, INC., a Delaware
corporation, as trustor (the “Grantor”), CHICAGO TITLE INSURANCE COMPANY, as
trustee (the “Trustee”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as beneficiary and secured party (the “Beneficiary”). The parties
mailing addresses are set forth on the signature page(s) below.

This Deed of Trust secures, among other things, repayment of a term loan (the
“Loan”) evidenced by the promissory note described in Section 1.2(a)(i), which
Loan is made pursuant to a certain loan agreement (the “Loan Agreement”), dated
as of the date hereof, entered into by Grantor and Beneficiary. Capitalized
terms used above and elsewhere in this Deed of Trust without definition have the
meanings given them in the Loan Agreement. All terms not defined herein or in
the Loan Agreement shall have the meaning given them in the Uniform Commercial
Code, as enacted in the state where the Land is located, or under the Uniform
Commercial Code in any other state to the extent the same is applicable law
(collectively, as amended, recodified, and in effect from time to time, the
“UCC”). If a term is defined differently in Article 9 of the UCC than in another
Article, Article 9 shall control.

In addition to the Loan, this Deed of Trust secures, repayment of a revolving
line of credit loan (the “Facility 1 Loan”) evidenced by the promissory note
described in Section 1.2(a)(ii) and a term loan (the “Facility 2 Loan”)
evidenced by the promissory note described in Section 1.2(a)(iii) (collectively,
the “RLOC/TL Loans”), which RLOC/TL Loans are made pursuant to a certain Loan
Agreement (Revolving Line of Credit Loan and Term Loan) between Grantor and
Beneficiary dated as of May 16, 2007 (the “RLOC/TL Loan Agreement”). The Loan
and the RLOC/TL Loans will be cross-collateralized and cross-defaulted.

For purposes hereof, (a) the terms “Loan” or “Loans” shall, as the context may
require, include and refer to the Loan described in Section 1.2(a)(i), the
Facility 1 Loan described in Section 1.2(a)(ii) and the Facility 2 Loan
described in Section 1.2(a)(iii), (b) the terms “Note” or “Notes” shall, as the
context may require, include and refer to the Note described in Section
1.2(a)(i) the Facility 1 Note described in Section 1.2(a)(ii), and the Facility
2 Note described in Section 1.2(a)(iii). For purposes hereof, this Deed of
Trust, the Loan Agreement, the RLOC/TL Loan Agreement, and the Notes described
in Sections 1.2(a)(i),(ii), and (iii), together with all of their exhibits, and
all other documents which evidence, guaranty, secure, or otherwise pertain to
the Loan and/or the RLOC/TL Loans collectively constitute the “Loan Documents.”

1.           Grant in Trust and Secured Obligations.

1.1            Grant in Trust. In consideration and for the purpose of securing
payment and performance of the Secured Obligations (as defined below), Grantor
hereby irrevocably and unconditionally grants, bargains, conveys, sells,
transfers, and assigns to Trustee, in trust for the benefit of Beneficiary, with
power of sale and right of entry and possession, all estate, right, title, and
interest which Grantor now has or may later acquire in and to the following
property (all or any part of such property, or any interest in all or any part
of it, as the context may require, the “Property”):

(a)            The leasehold estate created by that certain Agricultural Ground
Lease dated to be effective as of May 27, 2007, wherein Lyle Rader, Sue Rader,
Brad Rader and Julie Newell, fka Julie Rader, collectively are the current
lessor (“Lessor” or “Ground Lessor”) and Grantor is the current lessee as
described in an undated memorandum, and recorded May 17, 2007, as Instrument No.
2070502840, Official Records of Whatcom County, Washington (the “Ground Lease”)
relating to that certain real property located in Whatcom County, Washington, as
more fully described in Exhibit A attached hereto and made a part hereof,
together with all rights, privileges, easements, appurtenances, tenements,
hereditaments, rights of way, appendages, projections, water rights including
riparian and littoral rights and whether or not

2


--------------------------------------------------------------------------------


appurtenant, streets, ways, alleys, and strips and gores of land, now or
hereafter in any way belonging, adjoining, crossing or pertaining to such real
property (the “Land”); together with all existing and future easements and
rights affording access to it (the “Land”), together with all of the right,
title and estate of the Grantor in and to the Ground Lease and the property
subject thereto, all options and rights now existing hereafter or arising
thereunder, all of Grantor’s right to waive, excuse, release or consent to any
waiver, excuse or release of any provision of the Ground Lease or to consent to
subordination of the Ground Lease to any mortgage or estate superior to the
Ground Lease to any other estate and all deposits made by Grantor pursuant to
the Ground Lease; together with

(b)             All buildings, structures and improvements now located or later
to be constructed on the Land (the “Improvements”); together with

(c)             All articles of personal property (including those specified
below) and any software imbedded therein, now owned or hereafter acquired by
Grantor and attached to, placed upon for an indefinite term, or used in
connection with the Land and/or Improvements, together with all goods and other
property that are, or at any time become, so related to the Property that an
interest in them arises under real estate law, or they are otherwise a “fixture”
under applicable law (each a “Fixture,” collectively “Fixtures”); together with

(d)             All existing and future as-extracted collateral produced from or
allocated to the Land, including, all minerals, oil, gas, other hydrocarbons and
associated substances, sulphur, nitrogen, carbon dioxide, helium and any other
commercially valuable substances which may be in, under or produced from any
part of the Land, and all products processed or obtained therefrom, and the
proceeds thereof, and all development rights and credits, air rights, water,
water courses, water rights (whether riparian, appropriative or otherwise, and
whether or not appurtenant) and water stock, easements, rights-of-way, gores or
strips of land, and any land lying in the streets, ways, alleys, passages, roads
or avenues, open or proposed, in front of or adjoining the Land and
Improvements; together with

(e)           All existing and future leases, subleases, subtenancies, licenses,
occupancy agreements, concessions, and other agreements of any kind relating to
the use or occupancy of all or any portion of the Property, whether now in
effect or entered into in the future (each a “Lease,” collectively, the
“Leases”) relating to the use and enjoyment of all or any part of the Land and
Improvements (including but not limited to all leasehold estate, right, title
and interest of Grantor in and to the Ground Lease, and any sub-ground leases),
including all amendments, extensions, renewals, or modifications thereof
(subject to Beneficiary’s right to approve same pursuant to the terms of the
Loan Documents), and any and all guaranties of, and security for, lessees’
performance under any and all Leases, and all other agreements relating to or
made in connection with any of such Leases; together with

All rents (and payments in lieu of rents), royalties, issues, profits, income,
proceeds, payments, and revenues of or from the Property (specifically excluding
all rents due to the Ground Lessor by Grantor under the Ground Lease), and/or at
any time payable under any and all Leases, including all rent loss insurance
proceeds, prepaid rents and any and all security deposits received or to be
received by Grantor pursuant to any and all Leases, and all rights and benefits
accrued, or to accrue to, Grantor under any and all Leases (some or all
collectively, as the context may require, “Rents”); together with

(g)           All right, title and interest now owned or hereafter acquired by
Grantor in and to any greater estate in the Land and Improvements, whether
pursuant to the terms of the Ground Lease, the terms of any option or first
right of refusal, or otherwise, together with

(h)           All real property and improvements on it, and all appurtenances
and other property and interests of any kind or character, whether described in
Exhibit A or not, which may be reasonably

3


--------------------------------------------------------------------------------


necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Land and Improvements; together with

(i)              All rights to the name, signs, trade names, trademarks,
trademark applications, service marks, licenses, software, and symbols used in
connection with the Land and Improvements; together with

(j)              All goods, materials, supplies, chattels, furniture, fixtures,
machinery, apparatus, fittings, equipment, and articles of personal property of
every kind and nature whatsoever, including consumable goods, now or hereafter
located in or upon the Property or any part thereof, or to be attached to or
placed in or on, or used or useable in connection with any present or future
use, enjoyment, occupancy or operation of all or any part of the Land and
Improvements, whether stored on the Land or elsewhere, including by way of
description but without limiting the generality of the foregoing, all computer
systems, telephone and telecommunication systems, televisions and television
systems, pumps or pumping plants, tanks, motors, conduits, engines, pipes,
ditches and flumes, and also all gas and electrical apparatus (including, but
not limited to, all electrical transformers, switches, switch boxes, and
equipment boxes), cooking, heating, cooling, air conditioning, sprinkler
equipment, lighting, power equipment, ventilation, incineration, refrigeration
and plumbing apparatus, fixtures and equipment, screens, storm doors and
windows, stoves, wall beds, refrigerators, attached cabinets, partitions, ovens,
ranges, disposals, dishwashers, carpeting, plants and shrubbery, ground
maintenance equipment, ducts and compressors; together with all building
materials, goods and personal property on or off the Property intended to be
affixed to or incorporated in the Property but not yet affixed to or
incorporated in the Property, all which shall be considered to the fullest
extent of the law to be real property for purposes of this Deed of Trust;
together with

(k)             All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Land or elsewhere, which
have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Land or Improvements; together
with

(I)             All deposit accounts of Grantor, including but not limited to,
any deposit account (if any), any Borrower’s Funds Account (if any), any
Replacement Reserve Account (if any), any Operating Reserve Account (if any),
and all Loan funds deposited into any such account, whether disbursed or not,
and Grantor’s own funds now or later to be held on deposit in all such accounts;
together with

(m)            To the extent not expressly prohibited by law, all federal,
state, and local tax credits, and other tax benefits related to the Property;
together with

(n)             All rights to the payment of money and all guaranties thereof
and judgments therefor, and all accounts, accounts receivable, reserves,
deferred payments, refunds of real property and personal property taxes and
other refunds, cost savings, payments and deposits, whether now or later to be
received from third parties (including all earnest money sales deposits) or
deposited by Grantor with third parties (including all utility deposits),
warranty rights, contract rights, management contracts, service contracts,
construction and architectural contracts, contracts for the purchase and sale of
the Property or any part thereof, end-loan or other financing commitments,
development and use rights, governmental permits and licenses, applications,
architectural and engineering plans, specifications and drawings, as-built
drawings, chattel paper, instruments, documents, promissory notes, drafts,
letters of credit (other than letters of credit in favor of Beneficiary), letter
of credit rights (whether or not the letter of credit is evidenced by a
writing), supporting obligations, and general intangibles, including payment
intangibles, whether any of the foregoing are tangible or electronic, which
arise from or relate to construction on the Land or to any business now or later
to be conducted on it, or to the Land and Improvements generally; together with

(o)           All insurance policies (and the unearned premiums therefor) and
bonds required by the Loan Documents and all proceeds thereof, and all proceeds
(including all claims to and demands for

4


--------------------------------------------------------------------------------


 

them) of the voluntary or involuntary conversion of any of the Land, the
Improvements, or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies and all condemnation awards or payments now or later to be
made by any public body or decree by any court of competent jurisdiction for any
taking or in connection with any condemnation or eminent domain proceeding, and
all causes of action and their proceeds for any damage or injury to, or defect
in, the Land, the Improvements, or the other property described above or any
part of them, or breach of warranty in connection with the construction of the
Improvements, including causes of action arising in tort, contract, fraud,
misrepresentation, or concealment of a material fact; together with

(p)              All books, records, and all recorded data of any kind or nature
(regardless of the medium of recording) pertaining to any and all of the
property described above, including records relating to tenants under any
leases, and the qualification of such tenants, and all certificates, vouchers,
and other documents in any way related thereto, and all records relating to the
application and allocation of any federal, state, and local tax credits or
benefits, including computer-readable memory and any computer hardware or
software necessary to access and process such memory (collectively, the “Books
and Records”); together with

(q)              All commercial tort claims Grantor now has or hereafter
acquires relating to any of the property described above; together with

(r)               All software embedded within or used in connection with any of
the property described above; together with

(s)               All products, accounts, and proceeds (cash or non-cash) of,
additions, betterments, extensions, accessions and accretions to, substitutions,
renewals and replacements for, and changes in any of the property described
above, including all proceeds of any voluntary or involuntary disposition or
claim respecting any such property (arising out of any judgment, condemnation or
award, or otherwise arising) and all supporting obligations ancillary to or
arising in connection therewith, general intangibles (including payment
intangibles) arising in connection therewith, and all goods, accounts,
instruments, documents, promissory notes, chattel paper, deposit accounts,
supporting obligations, and general intangibles (including payment intangibles)
(whether any of the foregoing are tangible or electronic), wherever located,
acquired with cash proceeds of any of the foregoing or its proceeds.

Grantor shall and will warrant and forever defend the above-bargained Property
in the quiet and peaceable possession of Trustee, its successors and assigns,
against all and every person or persons lawfully claiming or to claim the whole
or any part thereof. Grantor agrees that any greater title to the Property
hereafter acquired by Grantor during the term hereof shall be subject hereto.

1.2         Secured Obligations.

(a)               Grantor makes the grant, bargain, conveyance, sale, transfer,
and assignment set forth above and grants the security interest set forth in
Section 3 below for the purpose of securing the following obligations (the
“Secured Obligations”) in such order of priority as Beneficiary may determine:

(i)            Payment of all obligations at any time owing under that certain
Promissory Note Secured By Deeds of Trust (the “Note”) dated as of June 27,
2007, payable by Grantor as maker to the order of Beneficiary in the stated
principal amount of Four Million and No/100 Dollars ($4,000,000.00) to the order
of Beneficiary; and

(ii)           Payment of all obligations at any time owing under that certain
Promissory Note Secured By Deeds of Trust (Facility 1 - Revolving Line of Credit
Loan) (the “Facility 1 Note”) dated as of May 16, 2007, payable by Grantor as
maker to the order of

5


--------------------------------------------------------------------------------


Beneficiary in the stated principal amount of Fifteen Million and No/100 Dollars
($15,000,000.00) to the order of Beneficiary; and

(iii)          Payment of all obligations at any time owing under a Promissory
Note Secured By Deeds of Trust (Facility 2 – Term Loan) (the “Facility 2 Note”)
dated as of May 16, 2007, payable by Grantor as maker to the order of
Beneficiary in the stated principal amount of Six Million and No/100 Dollars
($6,000,000.00) to the order of Beneficiary; and

(iv)        Payment and performance of all obligations of Grantor under this
Deed of Trust; and

(v)         Payment and performance of all obligations of Grantor under the Loan
Agreement, under any Loan Documents, and under any rate lock agreement or
interest rate protection agreement (such as any rate lock agreement, interest
rate swap agreement, International Swaps and Derivatives Association, Inc.
Master Agreement, or similar agreement or arrangements now existing or hereafter
entered into by Grantor and Beneficiary in connection with the Loans evidenced
by the Notes to hedge the risk of variable rate interest volatility or
fluctuations in interest rates as any such agreement or arrangement may be
modified, supplemented and in effect from time to time); provided, however, that
this Deed of Trust does not secure any Loan Document or other document, or any
provision of any Loan Document or other document, that is expressly stated to be
unsecured; and

(vi)        Payment and performance of all future advances and other obligations
that Grantor, or any successor in interest to Grantor, and/or any other obligor
(if different than Grantor), or any successor in ownership of all or part of the
Property, may agree to pay and/or perform (whether as principal, surety, or
guarantor) for the benefit of Beneficiary, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Deed of Trust; and

(vii)       Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations,
including any successor agreements or instruments which restate and supersede
any agreements or instruments evidencing the Secured Obligations.

(b)             All persons who may have or acquire an interest in all or any
part of the Property will be considered to have notice of, and will be bound by,
the terms of the Secured Obligations and each other agreement or instrument made
or entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment, and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

2.              Assignment of Lessor’s Interest in Leases and Assignment of
Rents.

2.1        Absolute Assignment. Effective upon the recordation of this Deed of
Trust, Grantor hereby irrevocably, absolutely, presently, and unconditionally
assigns, transfers, and sets over to Beneficiary:

(a)             All of Grantor’s right, title, and interest in, to, and under
any and all Leases, all amendments, extensions, renewals, or modifications
thereof (subject to Beneficiary’s right to approve same pursuant to the terms of
the Loan Documents), and any and all guaranties of, and security for, lessees’
performance under any and all Leases, and all other agreements relating to or
made in connection with any of such Leases; and

6


--------------------------------------------------------------------------------


(b)           All Rents.

In the event that anyone establishes and exercises any right to develop, bore
for, or mine for any water, gas, oil, or mineral on or under the surface of the
Property, any sums that may become due and payable to Grantor as bonus or
royalty payments, and any damages or other compensation payable to Grantor in
connection with the exercise of any such rights, shall also be considered Rents
assigned under this Section.

THIS IS AN ABSOLUTE ASSIGNMENT, NOT AN ASSIGNMENT FOR SECURITY ONLY.

2.2         Grant of License. Beneficiary hereby confers upon Grantor a license
(the “License”) to collect and retain the Rents as they become due and payable,
so long as no Event of Default (as such term is defined below) shall exist. Upon
the occurrence of an Event of Default, the License shall terminate
(automatically and without notice or demand of any kind and without regard to
the adequacy of Beneficiary’s security under this Deed of Trust).

2.3         Collection and Application of Rents and Enforcement of Leases.
Subject to the License granted to Grantor above and the other provisions of this
Section, Beneficiary has the right, power, and authority to collect any and all
Rents and enforce the provisions of any Lease. In connection with the provisions
of this Section, Grantor hereby constitutes and irrevocably appoints Beneficiary
its attorney-in-fact, with full power of substitution, to perform any and all of
the following acts, if and at the times when Beneficiary in its sole and
absolute discretion may so choose:

(a)             Demand, receive, and enforce payment of any and all Rents, and
endorse all checks and other payment instruments related thereto;

(b)             Give receipts, releases, and satisfactions for any and all
Rents;

(c)             Sue either in the name of Grantor or in the name of Beneficiary
for any and all Rents;

(d)             Enforce the provisions of any and all Leases;

(e)             Enter into Leases; and/or

(f)              Perform and discharge any and all undertakings of Grantor or
otherwise under any Lease.

The appointment granted in this Section shall be deemed to be a power coupled
with an interest. Beneficiary’s rights under this Section do not depend on
whether or not Beneficiary takes possession of the Property as permitted under
this Deed of Trust. In Beneficiary’s sole and absolute discretion, Beneficiary
may choose to collect Rents or enforce any and all Leases either with or without
taking possession of the Property and either in person or through a
court-appointed receiver. Beneficiary’s rights and powers under this Section are
in addition to the other remedies herein provided for upon the occurrence of an
Event of Default and may be exercised independently of or concurrently with any
other such remedies.

2.4         Notice. All lessees under any and all Leases are hereby irrevocably
authorized and notified by Grantor to rely upon and to comply with (and will be
fully protected in so doing) any notice or demand by Beneficiary for the payment
to Beneficiary of any rental or other sums which may at any time become due
under the Leases, or for the performance of any of lessees’ undertakings under
the Leases, and lessees have no right or duty to inquire whether any Event of
Default has actually occurred or is then existing hereunder or to obtain
Grantor’s consent.

7


--------------------------------------------------------------------------------


2.5          Proceeds. Beneficiary has the right to apply all amounts received
by it pursuant to this assignment to pay any of the following in the amounts and
in the order Beneficiary deems appropriate: (a) any and all Secured Obligations,
in any order and proportions as Beneficiary in its sole and absolute discretion
may choose, and (b) the costs and expenses of operation of the Property and
collection of Rents and other sums that may be incurred by Trustee, Beneficiary,
and/or any receiver, including but not limited to reasonable attorneys’ fees and
any and all expenses of leasing, operating, maintaining, and managing the
Property, and all other costs and charges incident to the Property; including,
without limitation, (i) salaries, fees, commissions and wages of a managing
agent, and other employees, agents, or independent contractors; (ii) taxes,
charges, claims, assessments, any other liens, and premiums for all insurance;
and (iii) the cost of all alterations, renovations, repairs or replacements, and
all expenses incident to taking and retaining possession of the Property. In
addition, Beneficiary may hold the same as security for the payment of the
Secured Obligations. Beneficiary shall have no liability for any funds which it
does not actually receive.

2.6          Beneficiary Not Responsible. Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property. Regardless of
whether or not Beneficiary, in person or by agent, takes actual possession of
the Land and the Improvements, Beneficiary is not and shall not be deemed to be:

(a)          A “mortgagee in possession” for any purpose; or

(b)         Responsible for performing any of the obligations of the Grantor as
lessor under any lease; or

(c)          Responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or

(d)         Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.

2.7          Leasing. Grantor shall not accept any deposit or prepayment of
Rents for any rental period exceeding one (1) month without Beneficiary’s
express prior written consent. Grantor shall not lease the Property or any part
of it except strictly in accordance with the Loan Agreement. Grantor shall apply
all Rents received by it in the manner required by the Loan Agreement.

3.               Grant of Security Interest.

3.1          Security Agreement. The parties intend for this Deed of Trust to
create a lien on the Property, and an absolute assignment of the Rents and
Leases, all in favor of Beneficiary. The parties acknowledge that some of the
Property and some of the Rents and Leases may be determined under applicable law
to be personal property or fixtures. To the extent that any Property, Rents, or
Leases may be or be determined to be personal property, Grantor, as debtor,
hereby grants to Beneficiary, as secured party, a security interest in all such
Property, Rents, and Leases, to secure payment and performance of the Secured
Obligations. This Deed of Trust constitutes a security agreement under the UCC,
covering all such Property, Rents, and Leases. To the extent such Property,
Rents, or Leases are not real property encumbered by the lien granted above, and
are not absolutely assigned by the assignment set forth above, it is the
intention of the parties that such Property, Rents, and/or Leases shall
constitute “proceeds, products, offspring, rents, or profits” (as defined in and
for the purposes of Section 552(b) of the United States Bankruptcy Code, as such
section may be modified or supplemented) of the Land and Improvements.

3.2          Financing Statements; Authorization to File; Power of Attorney.
Grantor hereby authorizes Beneficiary, at any time and from time to time, to
file any initial financing statements,

8


--------------------------------------------------------------------------------


amendments thereto, and continuation statements, with or without the signature
of Grantor, as authorized by applicable law, as applicable to the Property or
any part thereof. Grantor shall pay all fees and costs that Beneficiary may
incur in filing such documents in public offices and in obtaining such record
searches as Beneficiary may reasonably require and all other reasonable fees and
costs Beneficiary incurs in connection with perfection of its security
interests. For purposes of such filings, Grantor agrees to promptly furnish any
information requested by Beneficiary. Grantor also ratifies its authorization
for Beneficiary to have filed any like initial financing statements, amendments
thereto, or continuation statements if filed prior to the date of this Deed of
Trust. Grantor hereby irrevocably constitutes and appoints Beneficiary, with
full power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of Grantor to execute in
Grantor’s name any such documents and to otherwise carry out the purposes of
this Section, to the extent that Grantor’s authorization above is not
sufficient. Such power is deemed to be coupled with an interest, and is
therefore irrevocable. If any financing statement or other document is filed in
the records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Deed of Trust or the
rights or obligations of the parties under it.

Everything used in connection with the Property and/or adapted for use therein
and/or which is described or reflected in this Deed of Trust is, and at all
times and for all purposes and in all proceedings both legal or equitable shall
be regarded as part of the real estate encumbered by this Deed of Trust
regardless of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain equipment items capable of being thus identified in a recital contained
herein or in any list filed with Beneficiary or (iii) any such item is referred
to or reflected in any such Financing Statement so filed at any time. Similarly,
the mention in any such Financing Statement of (1) rights in or to the proceeds
of any fire and/or hazard insurance policy, or (2) any award in eminent domain
proceedings for a taking or for lessening of value, or (3) Grantor’s interest as
lessor in any present or future lease or rights to income growing out of the use
and/or occupancy of the property conveyed hereby, whether pursuant to lease or
otherwise, shall never be construed as in any way altering any of the rights of
Beneficiary as determined by this instrument or impugning the priority of
Beneficiary’s lien granted hereby or by any other recorded document. Such
mention in the Financing Statement is declared to be solely for the protection
of Beneficiary in the event any court or judge shall at any time hold, with
respect to the matters set forth in the foregoing clauses (1), (2), and (3),
that notice of Beneficiary’s priority of interest is required in order to be
effective against a particular class of persons, including but not limited to
the federal government and any subdivisions or entity of the federal government,
shall be filed in the UCC records.

4.           Effective as a Financing Statement; Fixture Filing and Construction
Mortgage.

This Deed of Trust constitutes a financing statement filed as a fixture filing
under the applicable section of the UCC, covering any Property which now is or
later may become fixtures attached to the Land or Improvements. This Deed of
Trust shall also be effective as a financing statement covering as-extracted
collateral (including oil and gas), accounts, and general intangibles under the
UCC, which will be financed at the wellhead or minehead of the wells or mines
located on the Land and is to be filed of record in the real estate records of
each county where any part of the Land is situated. This Deed of Trust shall
also be effective as a financing statement covering any other Property and may
be filed in any other appropriate filing or recording office. The mailing
address of Grantor is the address of Grantor set forth at the end of this Deed
of Trust, and the address of Beneficiary from which information concerning the
security interests hereunder may be obtained is the address of Beneficiary set
forth at the end of this Deed of Trust. A carbon, photographic, or other
reproduction of this Deed of Trust or of any financing statement related to this
Deed of Trust shall be sufficient as a financing statement for any of the
purposes referred to in this Section. This Deed of Trust is also a “Construction
Mortgage,” as defined in the UCC to the extent it secures an obligation incurred
for the construction of an improvement on the Land (including the acquisition
cost of the Land), or the refinancing of an obligation incurred for the
construction of an improvement on the Land (including the acquisition cost of
the Land).

9


--------------------------------------------------------------------------------


5.               Rights and Duties of the Parties.

5.1       Representations and Warranties. Grantor represents and warrants that,
except as previously disclosed to Beneficiary in writing:

(a)             Grantor lawfully, possesses and holds a leasehold interest in
the Land in accordance with the Ground Lease, and has not encumbered or assigned
any of its right title or interest under, in and to the Ground Lease or any of
the lessee’s rights thereunder; and Grantor and its successors and assigns
warrant and shall forever defend title to the leasehold interest in the Land,
subject only to such exceptions and conditions to title as Beneficiary has
approved in its sole and absolute discretion (the “Permitted Title Exceptions”)
(and any later such encumbrances approved by Beneficiary in writing), unto
Trustee and Trustee’s successors and assigns against the claims and demands of
all persons claiming or to claim the same or any part thereof;

(b)             Grantor has the full and unlimited power, right, and authority
to encumber the Property and assign the Rents;

(c)             This Deed of Trust creates a first and prior lien on the
Property free and clear of all liens, encumbrances, and claims whatsoever,
subject only to the Permitted Title Exceptions;

(d)             The Property includes all property and rights which may be
reasonably necessary or desirable to promote the present and any reasonable
future beneficial use and enjoyment of the Land and the Improvements;

(e)             Grantor owns any Property which is personal property free and
clear of all liens, encumbrances, and claims whatsoever, as well as any security
agreements, reservations of title, or conditional sales contracts, and there is
no presently effective financing statement affecting such personal property on
file in any public office nor is any of such personal property subject to a
security interest having priority over Beneficiary’s priority to the same except
with respect to junior indebtedness, if any, approved and permitted by
Beneficiary as a Permitted Title Exception and Grantor has the right to convey
and encumber such property and will warrant and defend such property against the
claims of all persons and parties;

(f)              The Property has frontage on and direct access for ingress and
egress to publicly dedicated streets;

(g)             Electricity (and gas, if available), water facilities, sewer
facilities and any other necessary utilities are, and at all times hereafter
shall be, available in sufficient capacity to service the Property
satisfactorily and any easements necessary to the furnishing of such utilities
are or will be granted and duly recorded; and

(h)             Grantor’s exact legal name, and, if Grantor is not an
individual, organizational identification number (if any assigned by Grantor’s
state of incorporation or organization) are correctly set forth in this Deed of
Trust. If Grantor is an individual, Grantor’s principal residence has for the
preceding four months been and will continue to be (unless Grantor notifies
Beneficiary of any change in writing at least thirty (30) days prior to the date
of such change) the address of the principal residence of Grantor as set forth
at the end of this Deed of Trust. If Grantor is not an individual, Grantor is an
organization of the type and (if not an unregistered entity) is incorporated in
or organized under the laws of the state specified in the introductory paragraph
of this Deed of Trust. If Grantor is an unregistered entity (including a general
partnership), it is organized under the laws of the state specified in the
introductory paragraph of this Deed of Trust. Grantor’s principal place of
business and chief executive office and the place where it keeps its Books and
Records has for the preceding four months (or, if less, the entire period of the
existence of Grantor) been

10


--------------------------------------------------------------------------------


and will continue to be (unless Grantor notifies Beneficiary of any change in
writing at least thirty (30) days prior to the date of such change) the address
of Grantor set forth at the end of this Deed of Trust.

5.2       Taxes and Assessments.

(a)             Grantor shall pay prior to delinquency all taxes, levies,
charges and assessments, including assessments on appurtenant water stock
(individually and collectively, an “Imposition”), imposed by any public or
quasi-public authority or utility company that are (or if not paid, may become)
a lien on all or part of the Property or any interest in it, or that, if not
paid, may cause any decrease in the value of the Property or any part of it. If
any Imposition becomes delinquent, Beneficiary may require Grantor to present
evidence that it has been paid in full, on ten (10) days’ written notice by
Beneficiary to Grantor. Notwithstanding the foregoing provisions of this
Section, Grantor may, at its expense, contest the validity or application of any
Imposition by appropriate legal proceedings promptly initiated and conducted in
good faith and with due diligence, provided that (i) Beneficiary is reasonably
satisfied that neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, or lost as a result of such contest,
and (ii) Grantor shall have posted a bond or furnished other security as may be
reasonably required from time to time by Beneficiary; and provided further that
if at any time payment of any obligation imposed upon Grantor by this Section
becomes necessary to prevent a lien foreclosure sale or forfeiture or loss of
the Property, or any part thereof, then Grantor must pay the same in sufficient
time to prevent such sale, forfeiture, or loss.

(b)             Following an Event of Default, Grantor shall, upon demand of
Beneficiary, pay monthly to Beneficiary an amount sufficient, as estimated by
Beneficiary, to accumulate the sum required to pay thirty (30) days prior to the
due date thereof the annual cost of any real property taxes and any assessments
or other Impositions and the estimated next premiums for hazard and other
required insurance on the Property. These funds will be held by Beneficiary (and
may be commingled with other funds of Beneficiary) without interest and will be
released to Grantor for payment of Impositions and insurance premiums, or
directly applied to such costs by Beneficiary, as Beneficiary may elect.

(c)             Notwithstanding anything to the contrary in subsection (b)
above, if a property tax reserve account, taxes and insurance reserve account,
or similar reserve for real property taxes is required pursuant to the terms of
the Loan Agreement or other Loan Documents, then, if and at all such times as
such reserve is required pursuant to the terms of the Loan Agreement, Grantor
shall pay to Beneficiary the reserve deposits, including, if applicable, any
initial reserve deposit and any monthly or periodic reserve deposits, as
described in the Loan Agreement or other applicable Loan Document, and all terms
and conditions set forth in therein related to such reserve shall apply and are
herein incorporated by reference.

5.3         Performance of Secured Obligations. Grantor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

5.4         Liens, Charges, and Encumbrances. Grantor shall immediately
discharge any lien on the Property that Beneficiary has not expressly consented
to in writing. Grantor shall pay when due each obligation secured by or
reducible to a lien, charge, or encumbrance which now does or later may encumber
all or part of the Property or any interest in it, whether the lien, charge, or
encumbrance is or would be senior or subordinate to this Deed of Trust. This
Section is subject to any right granted to Grantor in the Loan Agreement to
contest in good faith claims and liens for labor done and materials and services
furnished in connection with construction of the Improvements. Grantor shall
pay, perform and observe all obligations under any Permitted Title Exceptions,
and will not modify or permit modification of them without Beneficiary’s prior
written consent.

11


--------------------------------------------------------------------------------


5.5       Damages and Insurance and Condemnation Proceeds.

(a)             Grantor hereby absolutely and irrevocably assigns to
Beneficiary, and authorizes the payor to pay to Beneficiary, the following
claims, causes of action, awards, payments, and rights to payment (whether
awarded or to be awarded or which may be awarded because of judicial action,
private action, settlement, or compromise):

(i)            All awards of damages and all other compensation payable directly
or indirectly because of a condemnation, proposed condemnation or taking for
public or private use which affects all or part of the Property or any interest
in it; and

(ii)           All other awards, claims, and causes of action, arising out of
any warranty affecting all or any part of the Property, or for damage or injury
to or decrease in value of all or part of the Property or any interest in it;
and

(iii)          All proceeds of any insurance policies payable because of loss
sustained to all or part of the Property, whether or not such insurance policies
are required by Beneficiary; and

(iv)          All interest which may accrue on any of the foregoing.

(b)           Grantor shall immediately notify Beneficiary in writing if:

(i)            Any damage occurs or any injury or loss is sustained to all or
any part of the Property, or any action or proceeding relating to any such
damage, injury, or loss is commenced; or

(ii)           Any offer is made, or any action or proceeding is threatened or
commenced, which relates to any actual or proposed condemnation or taking of all
or part of the Property.

(c)             If Beneficiary chooses to do so, Beneficiary may in its own name
appear in or prosecute any action or proceeding to enforce any cause of action
based on warranty, or for damage, injury, or loss to all or part of the
Property, and Beneficiary may make any compromise or settlement of the action or
proceeding with respect to its rights and interests. Beneficiary, if it so
chooses, may participate in any action or proceeding relating to condemnation or
taking of all or part of the Property, and may join Grantor in adjusting any
loss covered by insurance, and in connection therewith, Beneficiary shall have
the right to be represented by counsel of its choice.

(d)             All proceeds of these assigned claims and all other property and
rights which Grantor may receive or be entitled to shall be paid to Beneficiary.
In each instance, Beneficiary shall apply such proceeds first toward
reimbursement of all of Beneficiary’s costs and expenses of recovering the
proceeds, including reasonable attorneys’ fees. If, in any instance, each and
all of the following conditions are satisfied in Beneficiary’s reasonable
judgment, Beneficiary shall permit Grantor to use the balance of such proceeds
(the “Net Claims Proceeds”) to pay costs of repairing or reconstructing the
Property in the manner described below:

(i)           The plans and specifications, cost breakdown, construction
contract, construction schedule, contractor and payment and performance bond for
the work of repair or reconstruction shall all be reasonably acceptable to
Beneficiary; and

(ii)          Beneficiary shall receive evidence reasonably satisfactory to it
that after repair or reconstruction, the Property would be at least as valuable
as it was immediately before the damage or condemnation occurred, and in this
regard and notwithstanding any other

12


--------------------------------------------------------------------------------


provisions of the Loan Documents, Beneficiary may order an appraisal from an
appraiser acceptable to Beneficiary, the cost of which shall be borne by
Grantor; and

(iii)          The Net Claims Proceeds (together with the net proceeds of any
rental interruption insurance and reasonably projected rental receipts during
the repair or reconstruction period) shall be sufficient in Beneficiary’s
determination to pay for the total cost of repair or reconstruction, including
all associated development costs and interest and other sums projected to be
payable on the Secured Obligations until the repair or reconstruction is
complete; or Grantor shall provide its own funds in an amount equal to the
difference between the Net Claims Proceeds and a reasonable estimate, made by
Grantor and found acceptable by Beneficiary, of the total cost of repair or
reconstruction; and

(iv)          Unless otherwise agreed to by Beneficiary, Beneficiary shall
receive evidence satisfactory to it that, after the repair or reconstruction is
complete, (1) all non-residential leases acceptable to Beneficiary will continue
(or a replacement therefor reasonably satisfactory to Beneficiary immediately
commences); and (2) the Property will continue to operate in substantially the
same manner, and will generate the same debt service coverage as immediately
before the damage or condemnation occurred; and

(v)           Beneficiary shall be satisfied that the repair or reconstruction
can be completed prior to the maturity date of the Note; and

(vi)          No default or Event of Default (as defined in the applicable
document, subject to applicable notice and cure periods) shall have occurred and
be continuing under this Deed of Trust, the Note, the Loan Agreement or any
other Loan Document.

If Beneficiary finds that such conditions have been met, Beneficiary shall hold
the Net Claims Proceeds, and any funds which Grantor is required to provide, in
an account and shall disburse them to Grantor to pay costs of repair or
reconstruction upon presentation of evidence reasonably satisfactory to
Beneficiary that repair or reconstruction has been completed satisfactorily and
lien-free, including partial progress payments of Net Claims Proceeds from time
to time, in accordance with a cost breakdown approved by Beneficiary and the
same procedures and subject to the same conditions as are set forth in the Loan
Agreement for Loan disbursements. However, if Beneficiary finds that one or more
of such conditions have not been satisfied, Beneficiary may apply the Net Claims
Proceeds to pay or prepay some or all of the Secured Obligations in such order
and proportions as Beneficiary may determine, all without affecting the lien and
security interest created by this Deed of Trust.

(e)           Notwithstanding the foregoing, in the event any governmental
agency or authority shall require, or commence any proceedings for, the
demolition of any buildings or structures comprising a substantial part of the
Improvements, or shall commence any proceedings to condemn or otherwise take
pursuant to the power of eminent domain a material portion of the Land or
Improvements, Beneficiary may, at its option, declare the Secured Obligations to
be immediately due and payable and apply any condemnation awards or proceeds to
the Secured Obligations.

(f)            Grantor hereby specifically, unconditionally, and irrevocably
waives all rights of a property owner granted under any applicable law that
provides for allocation of condemnation proceeds between a property owner and a
lienholder, and any other law or successor statute of similar import.

13


--------------------------------------------------------------------------------


5.6         Surety Bond Proceeds.

(a)           Grantor hereby absolutely and irrevocably assigns to Beneficiary,
and authorizes the payor to pay to Beneficiary, all payments, rights to payment,
and all other compensation payable, directly or indirectly, under any payment,
performance, or other bond (each a “Surety Bond”) related to, or issued in
connection with, the construction of any Improvements or the performance of any
acts, related to the Property or any interest in it, whether or not such Surety
Bonds are required by Beneficiary.

(b)           Grantor shall immediately notify Beneficiary in writing of:

(i)            Any threatened or actual default or breach of any obligation
under any Surety Bond; or

(ii)           Any action or inaction, including a breach by any contractor
under their contract (if applicable), which would give rise to the obligation of
the payor/surety to pay any sums or perform any acts pursuant to the terms of
any Surety Bond.

(c)           If Beneficiary chooses to do so, Beneficiary may in its own name
appear in or prosecute any action or proceeding to enforce any cause of action
based on any claim under a Surety Bond, and Beneficiary may make any compromise
or settlement of any such action or proceeding.

(d)             All proceeds of these assigned payments, rights to payment, and
compensation payable, directly or indirectly, under any Surety Bond which
Grantor may receive or be entitled to, shall be paid to Beneficiary. In each
instance, Beneficiary shall apply such proceeds first toward reimbursement of
all of Beneficiary’s costs and expenses of recovering the proceeds, including
reasonable attorneys’ fees. If Grantor desires to use the balance of such
proceeds (the “Net Bond Proceeds”) to pay the costs of completing all or a part
of the construction of certain of the Improvements, and each and all of the
following conditions are satisfied in Beneficiary’s reasonable judgment,
Beneficiary shall permit Grantor to pay such costs of construction, in the
manner described below:

(i)            The plans and specifications, cost breakdown, construction
contract (including any replacement contract), construction schedule (including
all revisions thereto), contractor (including any replacement contractor), and,
if required by Beneficiary, any replacement payment and performance bond for the
construction work, shall all be acceptable to Beneficiary; and

(ii)           To the extent allowed pursuant to the terms of the Surety Bond,
Beneficiary shall have approved any replacement contractor(s); and

(iii)         Beneficiary shall receive evidence satisfactory to it that after
the construction is complete, the Property would be at least as valuable as it
would have been if completed pursuant to the original construction contract, and
in this regard and notwithstanding any other provisions of the Loan Documents,
Beneficiary may order an appraisal from an appraiser acceptable to Beneficiary,
the cost of which shall be borne by Grantor; and

(iv)       The Net Bond Proceeds shall be sufficient in Beneficiary’s
determination to pay for the total cost of the applicable construction,
including all associated development costs and interest and other sums projected
to be payable on the Secured Obligations until the applicable construction is
complete; or Grantor shall provide its own funds in an amount equal to the
difference between the Net Bond Proceeds and a reasonable estimate, made by
Grantor and found acceptable by Beneficiary, of the total cost of such
construction; and

14


--------------------------------------------------------------------------------


(v)           Beneficiary shall be satisfied that the repair or reconstruction
can be completed prior to the maturity date of the Note; and

(vi)          No default or Event of Default (as defined in the applicable
document, subject to applicable notice and cure periods) shall have occurred and
be continuing under this Deed of Trust, the Note, the Loan Agreement or any
other Loan Document.

If Beneficiary finds that such conditions have been met, Beneficiary shall hold
the Net Bond Proceeds, and any funds which Grantor is required to provide, in a
non-interest-bearing account and shall disburse them to Grantor to pay costs of
construction upon presentation of evidence reasonably satisfactory to
Beneficiary that the construction has been completed satisfactorily and
lien-free, including partial progress payments of Net Bond Proceeds from time to
time, in accordance with a cost breakdown approved by Beneficiary and the same
procedures and subject to the same conditions, as are set forth in the Loan
Agreement for Loan disbursements. However, if Beneficiary finds that one or more
of such conditions have not been satisfied, Beneficiary may apply the Net Bond
Proceeds to pay or prepay some or all of the Secured Obligations in such order
and proportions as Beneficiary may choose, all without affecting the lien and
security interest created by this Deed of Trust.

(e)           Notwithstanding anything herein to the contrary, to the extent
that any of the terms of this Section conflict with the terms of any Surety Bond
which has been approved in writing by Beneficiary, the terms of such Surety Bond
shall control.

5.7         Maintenance and Preservation of Property.

(a)           Grantor shall insure the Property as required by the Loan
Agreement and keep the Property in good condition and repair.

(b)           Grantor shall not remove or demolish the Property or any part of
it, or alter, restore or add to the Property, or initiate or allow any change in
any zoning or other land use classification which affects the Property or any
part of it, except as permitted or required by the Loan Documents or with
Beneficiary’s express prior written consent in each instance.

(c)          If all or part of the Property becomes damaged or destroyed,
Grantor shall promptly and completely repair and/or restore the Property in a
good and workmanlike manner in accordance with sound building practices and
notwithstanding the unavailability (for whatever reason) of insurance proceeds
from any Property insurer; provided, however this subsection is subject to the
provisions of Sections 5.5 and 5.6 above.

(d)         Grantor shall not commit or allow any act upon or use of the
Property which would violate: (i) any applicable law or order of any
governmental authority, whether now existing or later to be enacted and whether
foreseen or unforeseen; or (ii) any public or private covenant, condition,
restriction or equitable servitude affecting the Property. Grantor shall not
bring or keep any article on the Property or cause or allow any condition to
exist on it, if that could invalidate or would be prohibited by any insurance
coverage required to be maintained by Grantor on the Property or any part of it
under the Loan Documents.

(e)          Grantor shall not commit or allow waste of the Property, including
those acts or omissions characterized under the Loan Agreement as waste that
arise out of Hazardous Substances (as such term is defined in the Loan
Agreement).

(f)          Grantor shall perform all other acts which from the character or
use of the Property may be reasonably necessary to maintain and preserve its
value and utility.

15


--------------------------------------------------------------------------------


(g)           Grantor shall observe and perform all obligations of Grantor under
the Ground Lease, and any subleases or agreements related thereto, and shall
refrain from taking any actions prohibited by any lease or leases, and Grantor
shall preserve and protect such leasehold estate and its value.

(h)           If any easement or right of way appurtenant to, or recorded
agreement which benefits, the Property exists or is hereafter entered into,
Grantor shall perform its obligations and duties under such easement, right of
way, or agreement, and shall take all such actions as may be necessary to
prevent such easement, right of way, or agreement from being terminated for
Grantor’s non-performance. Grantor irrevocably appoints Beneficiary its
attorney-in-fact, with full power of substitution, for the purpose of performing
any act to be performed by Grantor under any such easement, right of way, or
agreement, such power deemed to be coupled with an interest and therefore
irrevocable.

5.8          Trustee’s Acceptance of Trust. Trustee accepts this trust when this
Deed of Trust is recorded.

5.9          Releases, Extensions, Modifications, and Additional Security.

(a)           From time to time, Beneficiary may perform any of the following
acts without incurring any liability or giving notice to any person:

(i)            Release any person liable for payment of any Secured Obligation;
or

(ii)           Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation; or

(iii)          Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security; or

(iv)          Alter, substitute or release any property securing the Secured
Obligations.

(b)           From time to time, when requested to do so by Beneficiary in
writing, Trustee may perform any of the following acts without incurring any
liability or giving notice to any person:

(i)            Consent to the making of any plat or map of the Property or any
part of it; or

(ii)           Join in granting any easement or creating any restriction
affecting the Property; or

(iii)          Join in any subordination or other agreement affecting this Deed
of Trust or the lien of it; or

(iv)          Reconvey the Property or any part of it without any warranty.

5.10       Reconveyance; Release. When all of the Secured Obligations have been
paid and performed in full, and no further commitment to extend credit continues
under the Secured Obligations, then (except to the extent expressly provided
herein with respect to the survival of any indemnifications, representations,
warranties, and other rights which are to continue following the release or
reconveyance hereof) Trustee shall reconvey the Property from the liens,
security interests, conveyances and assignments

16


--------------------------------------------------------------------------------


herein, and this Deed of Trust and all promissory notes and instruments
evidencing the Secured Obligations shall be returned to the appropriate party or
parties. Any such reconveyance shall be without warranty to the person or
persons legally entitled to it. Such person or persons shall pay any costs of
recordation. Neither Beneficiary nor Trustee shall have any duty to determine
the rights of persons claiming to be rightful grantees of any reconveyance.

5.11       Compensation, Exculpation, Indemnification.

(a)            Grantor agrees to pay fees in the maximum amounts legally
permitted, or reasonable fees as may be charged by Beneficiary and Trustee when
the law provides no maximum limit, for any services that Beneficiary or Trustee
may render in connection with this Deed of Trust, including Beneficiary’s
providing a statement of the Secured Obligations or Trustee’s rendering of
services in connection with a release or reconveyance (full or partial). Grantor
shall also pay or reimburse all of Beneficiary’s and Trustee’s costs and
expenses which may be incurred in rendering any such services. Grantor further
agrees to pay or reimburse Beneficiary for all costs, expenses, and other
advances which may be incurred or made by Beneficiary or Trustee in any efforts
to enforce any terms of this Deed of Trust, including the exercise of any rights
or remedies afforded to Beneficiary or Trustee or both of them under the
remedies section below, whether any lawsuit is filed or not, or in defending any
action or proceeding arising under or relating to this Deed of Trust, including
reasonable attorneys’ fees and other legal costs (which shall include
reimbursement for the allocated costs of in-house counsel used by Beneficiary
and/or Trustee to the extent not prohibited by law), costs of any Trustee’s Sale
(as described below), any judicial foreclosure of this Deed of Trust, and any
cost of evidence of title. If Beneficiary chooses to dispose of Property through
more than one Trustee’s Sale or judicial foreclosure, Grantor shall pay all
costs, expenses, or other advances that may be incurred or made by Trustee or
Beneficiary in each of such Trustee’s Sales or judicial foreclosure actions.

(b)           Beneficiary shall not be directly or indirectly liable to Grantor
or any other person as a consequence of any of the following:

(i)            Beneficiary’s exercise of or failure to exercise any rights,
remedies or powers granted to Beneficiary in this Deed of Trust;

(ii)           Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Grantor under any agreement related to the Property
or under this Deed of Trust;

(iii)          Any waste committed by lessees of the Property or any other
parties, or any dangerous or defective condition of the Property; or

(iv)          Any loss sustained by Grantor or any third party resulting from
Beneficiary’s failure to lease the Property, or from any other act or omission
of Beneficiary in operating or managing the Property, after an Event of Default,
unless the loss is caused solely by the gross negligence or willful misconduct
of Beneficiary.

Grantor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.

(c)            Grantor agrees to indemnify, defend, and hold Trustee and
Beneficiary harmless, for, from, and against, and reimburse them for, all
losses, damages, liabilities, claims, causes of action, judgments, penalties,
court costs, reasonable attorneys’ fees and other legal expenses and expenses of
professional consultants and experts, cost of evidence of title, cost of
evidence of value, and other costs and expenses, including the settlement of any
such matter, excepting those arising out of, or resulting, solely from

17


--------------------------------------------------------------------------------


Beneficiary’s or Trustee’s, as the case may be, gross negligence or willful
misconduct, which either may suffer or incur:

(i)            In performing any act required or permitted by this Deed of Trust
or any of the other Loan Documents or by law;

(ii)          Because of any failure of Grantor to perform any of Grantor’s
obligations;

or

(iii)         Because of any alleged obligation of or undertaking by Beneficiary
to perform or discharge any of the representations, warranties, conditions,
covenants, or other obligations in any document relating to the Property other
than the Loan Documents.

This agreement by Grantor to indemnify Trustee and Beneficiary shall survive
payoff, termination, or the release and cancellation of any or all of the
Secured Obligations, and the full or partial release and/or reconveyance of this
Deed of Trust.

(d)           Grantor shall pay all obligations to pay money arising under this
Section immediately upon written demand by Trustee or Beneficiary. Each such
obligation shall be added to, and considered to be part of, the principal of the
Note, and shall bear interest from the date the obligation arises at the Default
Rate (as such term may be defined in the Note), or if no Default Rate is
specified, at five percent (5%) in excess of the Stated Rate. For purposes
hereof, “Stated Rate” means the stated interest rate in effect from time to time
under the Note and/or other debt instrument evidencing the Loan; provided that
if more than one rate of interest is in effect, the highest rate shall be used.

5.12       Defense and Notice of Claims and Actions. At Grantor’s sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary and Trustee created under it, against all
adverse claims. Grantor shall give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of such matters,
or if any action or proceeding is commenced which alleges or relates to any such
claim.

5.13       Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances affecting the Property, whether released or not, which are
discharged in whole or in part by Beneficiary in accordance with this Deed of
Trust or with the proceeds of any loan secured by this Deed of Trust.

5.14       Site Visits, Observation and Testing. Beneficiary and its agents and
representatives and the other Indemnified Parties (as such term is defined in
the Loan Agreement), and their agents and representatives, shall have the right
at any reasonable time to enter and visit the Property for the purposes of
observing the Property, performing appraisals, taking and removing soil or
groundwater samples, and conducting tests on any part of the Property. The
Indemnified Parties have no duty, however, to visit or observe the Property or
to conduct tests, and no site visit, observation, or testing by any Indemnified
Party shall impose any liability on any Indemnified Party. In no event shall any
site visit, observation, or testing by any Indemnified Party be a representation
that Hazardous Substances (as such term is defined in the Loan Agreement) are or
are not present in, on, or under the Property, or that there has been or shall
be compliance with any law, regulation, or ordinance pertaining to Hazardous
Substances or any other applicable governmental law. Neither Grantor nor any
other party is entitled to rely on any site visit, observation, or testing by
any Indemnified Party. The Indemnified Parties owe no duty of care to protect
Grantor or any other party against, or to inform Grantor or any other party of,
any Hazardous Substances or any other adverse condition affecting the Property.
The Indemnified Parties may in their discretion disclose to Grantor or any other
party any report or findings made as a result of, or in connection with, any
site visit,

18


--------------------------------------------------------------------------------


observation, or testing by the Indemnified Parties. Grantor understands and
agrees that the Indemnified Parties make no representation or warranty to
Grantor or any other party regarding the truth, accuracy, or completeness of any
such report or findings that may be disclosed. Grantor also understands that,
depending on the results of any site visit, observation, or testing by any
Indemnified Party which are disclosed to Grantor, Grantor may have a legal
obligation to notify one or more environmental agencies of the results. Any
Indemnified Party shall give Grantor reasonable notice before entering the
Property. Such Indemnified Party shall make reasonable efforts to avoid
interfering with Grantor’s use of the Property in exercising any rights provided
in this Section. In connection with any such site visit, observation, or
testing, Grantor shall have any rights with respect to the release and/or
disclosure of environmental reports as set forth in the Loan Agreement.

5.15        Notice of Change. Grantor will not cause or permit any change to be
made in (a) its name, identity, or corporate, partnership, limited liability
company, or other entity structure, (b) its jurisdiction of organization (c) its
organizational identification number, (d) its place of business or, if more than
one, its chief executive office, (e) its mailing address, or (f) any change in
the location of any Property, unless Grantor shall have notified Beneficiary in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by Beneficiary for
the purpose of further perfecting or protecting the lien and security interest
of Beneficiary in the Property. Unless otherwise approved by Beneficiary in
writing, all Property that consists of personal property (other than Books and
Records) will be located on the Land and all Books and Records will be located
at Grantor’s place of business or chief executive office if Grantor has more
than one place of business.

5.16        Further Assurances. Grantor shall, promptly on request of
Beneficiary, (a) correct any defect, error or omission which may be discovered
in the contents, execution, or acknowledgment of this Deed of Trust or any other
Loan Document; (b) execute, authenticate, acknowledge, deliver, procure, and
record and/or file and/or authorize the filing of such further documents
(including, without limitation, further deeds of trust, security agreements,
financing statements, financing statement amendments, continuation statements,
and assignments of rents or leases) and do such further acts as may be
necessary, desirable, or proper (i) to carry out more effectively the purposes
of this Deed of Trust and the other Loan Documents, (ii) to more fully identify
and subject to the liens and security interests hereof any property intended to
be covered hereby (including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Property), or
(iii) as deemed advisable by Beneficiary to protect the lien or security
interest hereunder against the rights or interests of third persons; and (c)
provide such certificates, documents, reports, information, affidavits and other
instruments and do such further acts as may be necessary, desirable or proper to
enable Beneficiary to comply with the requirements or requests of any agency
having jurisdiction over Beneficiary or any examiners of such agencies with
respect to the Secured Obligations, the Grantor, or the Property. Grantor shall
pay all costs connected with any of the foregoing within five (5) days after the
written demand by Trustee or Beneficiary. If not paid when due, such costs shall
be added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date of such written demand at the Default Rate (as such
term may be defined in the Note), or if no Default Rate is specified, at three
percent (3%) in excess of the Stated Rate.

5.17        Leasehold. Grantor agrees not to amend, modify, extend, renew or
terminate the leasehold estate which constitutes a portion of the Property, any
interest therein, or the lease granting such leasehold estate without the prior
written consent of Beneficiary, which consent may be withheld by Beneficiary in
its absolute and sole discretion. Consent to one amendment, modification,
extension or renewal shall not be deemed to be a waiver of the right to require
consent to other, future or successive amendments, modifications, extensions or
renewals. Grantor agrees to perform all obligations and agreements under said
leasehold and shall not take any action or omit to take any action which would
effect or permit the termination of said leasehold. Grantor agrees to promptly
notify Beneficiary in writing with respect to any default or alleged default by
any party thereto and to promptly deliver to Beneficiary

19


--------------------------------------------------------------------------------


copies of all notices, demands, complaints or other communications received or
given by Grantor with respect to any such default or alleged default.
Beneficiary shall have the option to cure any such default and to perform any or
all of Grantor’s obligations thereunder. All sums expended by Beneficiary in
curing any such default shall be secured hereby and shall be immediately due and
payable without demand or notice and shall bear interest from date of
expenditure at the Default Rate.

5.18      Ground Lease - Grantor Representations, Warranties, and Agreements.
Grantor hereby represents, warrants, covenants and agrees that:

(a)           This Deed of Trust is duly executed and delivered in conformity
with, and does not violate or breach any term of covenant of, the Ground Lease.

(b)           Grantor will promptly pay, when due and payable, the net rent,
additional rent, taxes and all other sums and charges mentioned in and made
payable pursuant to the Ground Lease.

(c)           Grantor will promptly perform and observe all of the terms,
covenants and conditions required to be performed and observed by Grantor as
lessee under the Ground Lease, within the period (exclusive of grace periods)
provided in the Ground Lease, or such lesser periods (exclusive of grace
periods) as are provided in this Deed of Trust, and will do all things necessary
to preserve and to keep unimpaired its rights under the Ground Lease. Grantor
specifically acknowledges Beneficiary’s right, while any default by Grantor
under any Ground Lease remains uncured, to perform the defaulted obligations and
take all other actions which Beneficiary reasonably deems necessary to protect
its interests with respect thereto, and Grantor hereby irrevocably appoints
Beneficiary its true and lawful attorney-in-fact in its name or otherwise to
execute all documents, and perform all other acts, which Beneficiary reasonably
deems necessary to preserve its or Grantor’s rights with respect to any
Leasehold. Such appointment is deemed coupled with an interest.

(d)           Grantor will promptly notify Beneficiary in writing of any default
(including the expiration of all notice and cure periods) by Grantor in the
performance or observance of any of the terms, covenants or conditions on the
part of Grantor to be performed or observed under the Ground Lease.

(e)           Grantor will (i) promptly notify Beneficiary in writing of the
receipt by Grantor of any notice from the Ground Lessor and of any notice noting
or claiming any default by Grantor in the performance or observance of any of
the terms, covenants or conditions on the part of Grantor to be performed or
observed under the Ground Lease; (ii) promptly notify Beneficiary in writing of
the receipt by Grantor of any notice from the Ground Lessor to Grantor of
termination of the Ground Lease pursuant to the provisions of the Ground Lease;
(iii) promptly cause a copy of each such notice received by Grantor from the
Ground Lease to be delivered to Beneficiary; provided, however, that no such
delivery by Grantor to Beneficiary of any such notices shall be deemed to waive,
release, or modify any obligation of the Ground Lessor to separately provide
such notice to Beneficiary pursuant to the terms of the Ground Lease; and (iv)
will promptly notify Beneficiary in writing of any default by the Ground Lessor
in the performance or observance of any of the terms, covenants or conditions on
the part of the Ground Lessor to be performed or observed.

(f)            Grantor will promptly notify Beneficiary in writing of all
arbitration or other proceedings regarding the Property or the Ground Lease.
Beneficiary shall have the right to participate in any such arbitration
proceedings in association with Grantor or on its own behalf as an interested
party and no determination made in such proceeding or settlement or agreement in
connection therewith shall be binding upon Beneficiary unless and until
Beneficiary has participated in such proceeding and/or consented to such
settlement or agreement.

20


--------------------------------------------------------------------------------


(g)                                      Grantor will not, without the prior
written consent of Beneficiary (which may be granted or withheld in the sole and
absolute discretion of Beneficiary), terminate, materially modify or surrender
or suffer or permit any termination, material modification or surrender of the
Ground Lease.

(h)                                      Grantor will, within thirty (30) days
after written demand from Beneficiary, obtain from the Ground Lessor and deliver
to Beneficiary a certificate stating that such Ground Lease is in full force and
effect, is unmodified, that no notice of termination thereon has been served on
Grantor, stating that no default or event which with notice or lapse of time (or
both) would become a default is existing under the Ground Lease (or specifying
the nature of any defaults or events which with notice or lapse of time, or
both, would become a default under the Ground Lease), stating the date to which
net rent has been paid, and containing such other statements and representations
as may be requested by Beneficiary.

(i)                                          Grantor will furnish to
Beneficiary, within fifteen (15) days after request by Beneficiary, proof of
payment of all items that are required to be paid by Grantor pursuant to the
Ground Lease and proof of payment which is required to be given to the Ground
Lessor.

(j)                                          Grantor shall not consent to any
waiver of Ground Lessor’s obligations under the Ground Lease, or any material
modification or cancellation of any provision of the Ground Lease nor to the
subordination of the Ground Lease to any mortgage of the fee interest of the
Ground Lessor, except as expressly provided in this Deed of Trust or a writing
signed by Beneficiary.

(k)                                       Grantor shall execute and deliver, on
request of Beneficiary, such instruments as Beneficiary may deem useful or
require to permit Beneficiary to cure any default under the Ground Lease or
permit Beneficiary to take such other action as Beneficiary considers desirable
to cure or remedy the matter in default and preserve the interest of Beneficiary
in the Premises.

(I)                                         Grantor agrees and acknowledges
that, to the extent any provision of this Deed of Trust conflicts with any term
or condition of the Ground Lease, the terms of this Deed of Trust shall control.

(m)                                    Grantor shall not subordinate the Ground
Lease or any of its leasehold estate thereunder to any deed of trust or other
encumbrance of, or lien on, any interest in the real property subject to the
Ground Lease without the prior written consent of Beneficiary. Any such
subordination without such consent shall, at Beneficiary’s option, be void.

(n)                                      Grantor shall exercise any option or
right to renew or extend the term of the Ground Lease at least six (6) months
prior to the date of termination (or if later, then the earliest date for such
exercise provided in the Ground Lease) of any such option, or right, shall give
immediate written notice thereof to Beneficiary, and shall execute, deliver and
record any documents requested by Beneficiary to evidence the lien of this Deed
of Trust on such extended or renewed lease term. If Grantor fails to exercise
any such option or right as required herein, Beneficiary may exercise the option
or right as Grantor’s agent and attorney-in-fact pursuant to this Deed of Trust,
or in Beneficiary’s own name or in the name of and on behalf of a nominee of
Beneficiary, as Beneficiary chooses in its absolute discretion. Such appointment
is deemed coupled with an interest.

(o)                                      Without limiting the provisions of this
Deed of Trust, Grantor hereby specifically assigns to Beneficiary, as security
for the Secured Obligations, all prepaid rents and security deposits and all
other security which the Ground Lessor under the Ground Lease holds for the
performance of Grantor’s obligations thereunder.

(p)                                      Promptly upon demand by Beneficiary,
Grantor shall use reasonable efforts to obtain from the Ground Lessor under the
Ground Lease and furnish to Beneficiary an estoppel of such

21


--------------------------------------------------------------------------------


Ground Lessor stating the date through which rent has been paid, whether or not
there are any defaults, and the specific nature of any claimed defaults.

(q)                                      Grantor shall notify Beneficiary
promptly in writing of any request by either party to any Ground Lease for
arbitration, appraisal or other proceedings relating to the Ground Lease and of
the institution of any such proceeding, and shall promptly deliver to
Beneficiary a copy of all determinations in any such proceeding. Beneficiary
shall have the right, but not the obligation, following written notice to
Grantor, to participate in any such proceeding in association with Grantor or on
its own behalf as an interested party. Grantor shall notify Beneficiary promptly
in writing of the institution of any legal proceeding involving obligations
under the Ground Lease, and Beneficiary may intervene in any such legal
proceeding and be made a party, at its option. Grantor shall promptly provide
Beneficiary with a copy of any decision rendered in connection with any such
proceeding.

(r)                                         To the extent not expressly
prohibited by law, the price payable by Grantor or any other party in the
exercise of the right of redemption, if any, from any sale under, or decree of
foreclosure of, this Deed of Trust shall include all rents and other amounts
paid and other sums advanced by Beneficiary on behalf of Grantor as the ground
lessee under the Ground Lease.

(s)                                       In addition to all other Events of
Default described in this Deed of Trust, the occurrence of any of the following
shall be an Event of Default hereunder:

(i)                                A breach or default by Grantor under any
Lease (subject to any applicable notice and cure periods); or

(ii)                             The occurrence of any event or circumstance
which gives the Ground Lessor under any Lease a right to terminate such Lease.

(t)                                         As used in this Deed of Trust, the
“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as modified and/or
recodified from time to time. Notwithstanding anything to the contrary contained
herein with respect to the Ground Lease:

(i)                                Grantor shall not treat the Ground Lease as
terminated by any election made under Section 365(h) of the Bankruptcy Code of
1978 or under any similar law or right of any nature, and hereby assigns to
Beneficiary any right to acquiesce in any such termination.

(ii)                             The lien of this Deed of Trust attaches to all
of Grantor’s rights under Subsection 365(h) of the Bankruptcy Code, including
without limitation any and all elections to be made thereunder, any and all
rights under the Ground Lease which Grantor is entitled to retain pursuant to 11
U.S.C. § 365(h)(1)(A)(ii) in the event of a rejection under the Bankruptcy Code
of such Lease by the Ground Lessor thereunder (or any trustee thereof), and any
and all rights of offset under or as described in 11 U.S.C. § 365(h)(1)(B).

(iii)                          Grantor acknowledges and agrees that, as the
beneficiary under this Deed of Trust and by operation of 11 U.S.C.
§365(h)(1)(D), Beneficiary has, and until this Deed of Trust has been fully
reconveyed continuously shall have, whether before or after any default under
any of the Secured Obligations or the taking of any action to enforce any of
Beneficiary’s rights and remedies under this Deed of Trust or any foreclosure
sale hereunder, the complete, unfettered and exclusive right, in its sole and
absolute discretion, to elect (the “365(h) Election”) whether (i) the Ground
Lease that has been rejected under the Bankruptcy Code by the Ground Lessor
thereunder (or any trustee therefor) shall be treated as terminated under 11
U.S.C. §365(h)(1)(A)(i), or (ii) the rights under such Ground Lease that are in
or appurtenant to the real property, as described in 11 U.S.C.
§365(h)(1)(A)(ii), should be retained pursuant to that

22


--------------------------------------------------------------------------------


subsection. To the extent that, notwithstanding the preceding sentence and 11
U.S.C. §365(h)(1)(D), Grantor now or at any time in the future has any right to
make, or to participate in or otherwise in any manner affect the making of, the
365(h) Election with respect to the Ground Lease, Grantor hereby absolutely
assigns and conveys to Beneficiary any and all such rights, and all of Grantor’s
right, title, and interest therein, which may be used and exercised by
Beneficiary completely, exclusively, and without any restriction whatsoever, in
Beneficiary’s sole and absolute discretion, whether before or after any default
upon any of the Secured Obligations, the taking of any action to enforce any of
Beneficiary’s rights and remedies under this Deed of Trust, or any foreclosure
sale hereunder. Grantor hereby unconditionally and irrevocably appoints
Beneficiary as its attorney-in-fact to exercise Grantor’s right, if any, to
make, or participate in or otherwise in any matter affect the making of, the
365(h) Election with respect to the Ground Lease. Such appointment shall be
deemed coupled with an interest. Grantor shall not in any manner impede or
interfere with any action taken by Beneficiary and, at the request of
Beneficiary, Grantor shall take or join in the taking of any action to make, or
participate in or otherwise in any manner affect the making of, the 365(h)
Election with respect to the Ground Lease, in such manner as Beneficiary
determines in its sole and absolute discretion. Unless and until instructed to
do so by Beneficiary (as determined by Beneficiary in its sole and absolute
discretion), Grantor shall not take any action to make, or participate in or
otherwise in any manner affect the making of, the 365(h) Election with respect
to the Ground Lease, including in particular, but without limitation, any
election to treat the Ground Lease as terminated. Beneficiary shall have no
obligation whatsoever to Grantor or any other person or entity in connection
with the making of the 365(h) Election with respect to the Ground Lease or any
instruction by Beneficiary to Grantor given, withheld or delayed in respect
thereof, nor shall Beneficiary have any liability to Grantor or any other person
or entity arising from any of the same.

(iv)                         As security for the Secured Obligations, Grantor
hereby irrevocably assigns to Beneficiary all of Grantor’s rights to damages
arising from any rejection by the Ground Lessor (or any trustee thereof) of the
Ground Lease under the Bankruptcy Code. Beneficiary and Grantor shall proceed
jointly or in the name of Grantor in respect of any claim or proceeding relating
to the rejection of the Ground Lease, including without limitation the right to
file and prosecute any proofs of claim, complaints, motions and other documents
in any case in respect of such Ground Lessor under the Bankruptcy Code. This
assignment shall continue in effect until all of the Secured Obligations have
been satisfied in full. Any amounts received by Beneficiary or Grantor as
damages arising from the rejection of the Ground Lease as aforesaid shall be
applied first to all costs reasonably incurred by Beneficiary (including
attorneys’ fees) in connection with this subsection (c) and then in accordance
with other applicable provisions of this Deed of Trust.

(v)                            If, pursuant to the Bankruptcy Code, Grantor
seeks to offset against the rent reserved in the Ground Lease the amount of any
damages caused by the nonperformance of the Ground Lessor’s obligations after
the rejection by the Ground Lessor (or any trustee thereof) of such Ground
Lease, Grantor shall, prior to effecting such offset, notify Beneficiary in
writing of its intent to do so, setting forth the amounts proposed to be offset
and, in the event that Beneficiary objects, Grantor shall not effect any offset
of the amounts to which Beneficiary objects. If Beneficiary fails to object
within ten (10) days following receipt of such notice, Grantor may offset the
amounts set forth in Grantor’s notice.

(vi)                         If any legal proceeding is commenced with respect
to the Ground Lease in connection with any case under the Bankruptcy Code,
Beneficiary and Grantor shall cooperatively conduct any such proceeding with
counsel reasonably agreed upon between Grantor and Beneficiary. Grantor shall,
upon demand, pay to Beneficiary all costs (including attorneys’ fees) reasonably
incurred by Beneficiary in connection with any such proceeding.

23


--------------------------------------------------------------------------------


(vii)                         Grantor shall immediately notify Beneficiary
orally upon learning of any filing by or against the Ground Lessor under the
Ground Lease of a petition under the Bankruptcy Code. Grantor shall thereafter
promptly give written notice of such filing to Beneficiary, setting forth any
information available to Grantor with respect to the date of such filing, the
court in which such petition was filed, and the relief sought therein. Grantor
shall promptly deliver to Beneficiary all notices, pleadings and other documents
received by Grantor in connection with any such proceeding.

The generality of the provisions of this section relating to Ground Lease shall
not be limited by other provisions of this Deed of Trust setting forth
particular obligations of Grantor which are also required by Grantor as the
lessee under the Ground Lease.

6.                                     Accelerating Transfers, Default and
Remedies.

6.1                                 Accelerating Transfers.

(a)                                  “Accelerating Transfer” means any sale,
contract to sell, conveyance, encumbrance, pledge, mortgage, lease not expressly
permitted under this Deed of Trust or the Loan Agreement, or other transfer of
all or any material part of the Property or any interest in it, whether
voluntary, involuntary, by operation of law, or otherwise. If Grantor is a
corporation, “Accelerating Transfer” also means any transfer or transfers of
shares that would require the transferee (or group as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) to file a statement on Schedule 13D pursuant to Rule 13d-1(e) of the
Exchange Act, provided, that in addition to being required to file a statement
on Schedule 13D pursuant to Rule 13d-1(e), such transferee (or group as defined
in Section 13d(3) of the Exchange Act) must possess, in the aggregate, more than
fifty percent (50%) of the voting power or more than fifty percent (50%) of the
direct or indirect beneficial ownership of Grantor. If Grantor is a partnership,
“Accelerating Transfer” also means withdrawal or removal of any partner,
dissolution of the partnership under applicable law, or any transfer or
transfers of, in the aggregate, more than fifty percent (50%) of the partnership
interests. If Grantor is a limited liability company, “Accelerating Transfer”
also means withdrawal or removal of any member, termination of the limited
liability company, or any transfer or transfers of, in the aggregate, more than
fifty percent (50%) of the voting power or, in the aggregate, more than fifty
percent (50%) of the ownership interests in Grantor.

(b)                                 Grantor acknowledges that Beneficiary is
making one or more advances under the Loan Agreement in reliance on the
expertise, skill, and experience of Grantor; thus, the Secured Obligations
include material elements similar in nature to a personal service contract. In
consideration of Beneficiary’s reliance, Grantor agrees that Grantor shall not
make any Accelerating Transfer, other than a transfer allowed pursuant to the
express terms of the Loan Documents, unless the transfer is preceded by
Beneficiary’s express written consent to the particular transaction and
transferee. Beneficiary may withhold such consent in its sole and absolute
discretion. If any Accelerating Transfer occurs, an Event of Default will occur
under the Loan Agreement, and Beneficiary may implement available rights and
remedies under the Loan Agreement and the other Loan Documents including
declaration of all of the Secured Obligations to be immediately due and payable,
and Beneficiary and Trustee may invoke any rights and remedies under this Deed
of Trust. Grantor acknowledges the materiality of the provisions of this Section
as a covenant of Grantor, given individual weight and consideration by
Beneficiary in entering into the Secured Obligations, and that any Accelerating
Transfer in violation of the prohibited transfer provisions herein set forth
shall result in a material impairment of Beneficiary’s interest in the Property
and be deemed a breach of the foregoing covenant.

(c)                                  Notwithstanding the foregoing, Beneficiary
acknowledges and agrees that any transfer specifically allowed or permitted by,
and made in accordance with, the terms of the Loan Agreement, if any, shall not
be an Accelerating Transfer under this Section.

24


--------------------------------------------------------------------------------


6.2                                 Events of Default. Grantor will be in
default under this Deed of Trust upon the occurrence of any one or more of the
following events (some or all collectively, “Events of Default;” any one singly,
an “Event of Default”):

(a)                                  Grantor fails to perform any obligation to
pay money which arises under this Deed of Trust, and does not cure that failure
within ten (10) days after written notice from Beneficiary or Trustee; or

(b)                                 Grantor fails to perform any obligation
arising under this Deed of Trust other than one to pay money; or

(c)                                  A default or Event of Default (as such term
is defined in the applicable document, subject to any applicable notice and cure
periods) has occurred under the Loan Agreement or any other Loan Document or any
other Secured Obligation; or

(d)                                 Grantor makes or permits the occurrence of
an Accelerating Transfer; or

(e)                                  Any default (subject to any applicable
notice and cure period) occurs under any other mortgage, deed of trust, security
deed, or other security instrument on all or any part of the Property, or under
any obligation secured by such security instrument, whether such security
instrument is prior to or subordinate to this Deed of Trust.

6.3                                 Remedies. Except as otherwise expressly set
forth in the Loan Agreement or any other Loan Document, at any time after an
Event of Default, Beneficiary and Trustee shall be entitled to invoke any and
all of the rights and remedies described below or permitted by applicable law or
in equity. All of such rights and remedies shall be cumulative, and the exercise
of any one or more of them shall not constitute an election of remedies.

(a)                                  Acceleration. Beneficiary may declare any
or all of the Secured Obligations to be due and payable immediately and may
terminate any Loan Document in accordance with its terms.

(b)                                 Receiver. Beneficiary may apply to any court
of competent jurisdiction for, and obtain appointment of, a receiver for the
Property. Grantor hereby consents to such appointment.

(c)                                  Entry. Beneficiary, in person, by agent or
by court-appointed receiver, may enter, take possession of, manage and operate
all or any part of the Property, and in its own name or in the name of Grantor
sue for or otherwise collect any and all Rents, including those that are past
due, and may also do any and all other things in connection with those actions
that Beneficiary may in its sole and absolute discretion consider necessary and
appropriate to protect the security of this Deed of Trust. Such other things may
include: taking and possessing all of Grantor’s or the then owner’s Books and
Records; entering into, enforcing, modifying, or canceling leases on such terms
and conditions as Beneficiary may consider proper; obtaining and evicting
tenants; fixing or modifying Rents (but not in excess of any applicable maximum
low income rents for residential tenants); collecting and receiving any payment
of money owing to Grantor; completing any unfinished construction; contracting
for and making repairs and alterations; performing such acts of cultivation or
irrigation as necessary to conserve the value of the Property; and/or, if
applicable, preparing for harvest, harvesting and selling any crops that may be
growing on the property. If Beneficiary so requests, Grantor shall assemble all
of the Property that has been removed from the Land and make all of it available
to Beneficiary at the site of the Land. Grantor hereby irrevocably constitutes
and appoints Beneficiary as Grantor’s attorney-in-fact, with full power of
substitution, to perform such acts and execute such documents as Beneficiary in
its sole and absolute discretion may consider to be appropriate in connection
with taking these measures, including endorsement of Grantor’s name on any
instruments. The appointment granted in this Section shall be deemed to be a
power coupled with an interest. Regardless of

25


--------------------------------------------------------------------------------


any provision of this Deed of Trust, or any other Loan Document, Beneficiary
shall not be considered to have accepted any property other than cash or
immediately available funds in satisfaction of any obligation of Grantor to
Beneficiary, unless Beneficiary has given express written notice of
Beneficiary’s election of that remedy in accordance with applicable law. Grantor
agrees to deliver to Beneficiary all Books and Records pertaining to the
Property, including computer-readable memory and any computer hardware or
software necessary to access or process such memory, as may reasonably be
requested by Beneficiary in order to enable Beneficiary to exercise its rights
under this Section.

(d)                                 Cure; Protection of Security. Either
Beneficiary or Trustee may cure any breach or default of Grantor, and if it
chooses to do so in connection with any such cure, Beneficiary or Trustee may
also enter the Property and/or do any and all other things that it may, in its
sole and absolute discretion, consider necessary and appropriate to protect the
security of this Deed of Trust. Such other things may include: appearing in
and/or defending any action or proceeding that purports to affect the security
of, or the rights or powers of Beneficiary or Trustee under, this Deed of Trust;
paying, purchasing, contesting or compromising any encumbrance, charge, lien or
claim of lien, which in Beneficiary’s or Trustee’s sole judgment is or may be
senior in priority to this Deed of Trust; obtaining insurance and/or paying any
premiums or charges for insurance required to be carried under the Loan
Documents; otherwise caring for and protecting any and all of the Property;
and/or employing counsel, accountants, contractors and other appropriate persons
to assist Beneficiary or Trustee. Beneficiary and Trustee may take any of the
actions permitted under this Section either with or without giving notice to any
person.

(e)                                  UCC Remedies. Beneficiary may exercise any
or all of the remedies granted to a secured party under the UCC.

(f)                                    Judicial Action. Beneficiary may bring an
action in any court of competent jurisdiction to foreclose this Deed of Trust in
the manner provided by law for the foreclosure of deeds of trusts or mortgages
on real property and/or to obtain specific enforcement of any of the covenants
or agreements of this Deed of Trust. If Beneficiary brings such an action,
Grantor agrees to pay Beneficiary’s reasonable attorneys’ fees and court costs
as determined by the court.

(g)                                 Power of Sale. Except to the extent
prohibited by applicable law, under the power of sale hereby granted,
Beneficiary shall have the discretionary right to cause some or all of the
Property, including any Property which constitutes personal property, to be sold
or otherwise disposed of in any combination and in any manner permitted by
applicable law. To the extent that a sale by non-judicial power of sale is
prohibited by applicable law, and a judicial foreclosure is required, the terms
and provisions of this subsection (g) shall be inapplicable.

(i)                          Sales of Personal Property.

(A)                              For purposes of this power of sale, and to the
extent not prohibited by applicable law, Beneficiary may elect to treat as
personal property any Property which is intangible or which can be severed from
the Land or Improvements without causing structural damage. If it chooses to do
so, Beneficiary may dispose of any personal property separately from the sale of
real property, in any manner permitted by the UCC, including any public or
private sale, or in any manner permitted by any other applicable law. Any
proceeds of any such disposition shall not cure any Event of Default or
reinstate any Secured Obligation.

(B)                                In connection with any sale or other
disposition of such personal property disposed of separately from the sale of
the real property, Grantor agrees that the following procedures constitute a
commercially reasonable sale. Beneficiary shall mail written notice of the sale
to Grantor not later than ten (10) days prior to the date of public

26


--------------------------------------------------------------------------------


sale of the Property or prior to the date after which a private sale of the
Property will be made, and such notice shall constitute reasonable notice;
provided that, if Beneficiary fails to comply with this subsection in any
respect, its liability for such failure shall be limited to the liability, if
any, imposed on it as a matter of law under the UCC. Upon receipt of any written
request, Beneficiary will make the personal property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding, Beneficiary shall be under no obligation to consummate a sale
if, in its judgment, none of the offers received by it equal the fair value of
the personal property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(ii)                            Sales of Real Property or Mixed Collateral.

(A)                              Beneficiary may choose to dispose of some or
all of the Property which consists solely of real property in any manner then
permitted by applicable law. In its sole and absolute discretion, and to the
extent not prohibited by applicable law, Beneficiary may also or alternatively
choose to dispose of some or all of the Property, in any combination consisting
of both real and personal property, together in one sale to be held in
accordance with the law and procedures applicable to real property, as may be
permitted by the UCC. Grantor agrees that such a sale of personal property
together with real property constitutes a commercially reasonable sale of the
personal property. For purposes hereof, either a sale of real property alone, or
a sale of both real and personal property together in accordance with the UCC,
will sometimes be referred to as a “Trustee’s Sale.”

(B)                                Before any Trustee’s Sale, Beneficiary or
Trustee shall give such statement of breach or nonperformance, notice of sale,
and/or notice of default as may then be required by applicable law. When all
time periods then legally mandated have expired, and after such notice of sale
and/or other notice as may then be legally required has been given, Trustee
shall sell the property being sold at a public auction to be held at the time
and place specified in the notice of sale. Neither Trustee nor Beneficiary shall
have any obligation to make demand on Grantor before any Trustee’s Sale. From
time to time in accordance with then applicable law, Trustee may, and in any
event at Beneficiary’s request shall, postpone any Trustee’s Sale by public
announcement at the time and place noticed for that Trustee’s Sale, unless
otherwise required by applicable law.

(C)                                At any Trustee’s Sale, Trustee shall sell to
the highest bidder at public auction for cash in lawful money of the United
States, payable at the time of sale unless otherwise required by applicable law.
Trustee shall execute and deliver to the purchaser(s) a deed or deeds conveying
the property being sold without any covenant or warranty whatsoever, express or
implied. The recitals in any such deed of any matters or facts, including any
facts bearing upon the regularity or validity of any Trustee’s Sale, shall be
conclusive proof of their truthfulness, absent manifest error. Absent manifest
error, any such deed shall be (1) conclusive against all persons as to the facts
recited in it; and (2) conclusive evidence in favor of purchasers and
encumbrancers for value and without actual notice, that all requirements of this
Deed of Trust and all requirements of law were met relating to the exercise of
the power of sale and the Trustee’s Sale of the Property conveyed by such deed.
Knowledge of the Trustee shall not be imputed to the Beneficiary.

(h)                                Attorney-in-Fact. Grantor hereby irrevocably
constitutes and appoints Beneficiary as Grantor’s attorney-in-fact, with full
power of substitution, to perform such acts and execute such documents as
Beneficiary in its sole and absolute discretion may consider to be appropriate
(1) to effect

27


--------------------------------------------------------------------------------


the purpose of this Deed of Trust; and (2) in connection with taking the
measures described in this Section, including endorsement of Grantor’s name on
any instruments. This appointment granted in this Section shall be deemed to be
a power coupled with an interest, and is therefore irrevocable.

(i)                                     Single or Multiple Foreclosure Sales.
Unless prohibited by applicable law, Beneficiary may elect to dispose of the
Property, or any portion thereof, including but not limited to lots, parcels,
and/or items through a single consolidated sale or disposition to be held or
made under the power of sale granted above, or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition,
a “Foreclosure Sale;” any two or more, “Foreclosure Sales”). If the Property
consists of more than one lot, parcel or item of property, Beneficiary may
designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition. If Beneficiary chooses to have
more than one Foreclosure Sale, Beneficiary at its option may cause the
Foreclosure Sales to be held simultaneously or successively, on the same day, or
on such different days and at such different times and in such order as
Beneficiary may deem to be in its best interests. No Foreclosure Sale shall
terminate or affect the lien of this Deed of Trust on any part of the Property
which has not been sold, until all of the Secured Obligations have been paid and
performed in full.

(j)                                     Expenses During Redemption Period. If
this Deed of Trust is foreclosed as a mortgage and the Property sold at a
foreclosure sale, the purchaser may during any redemption period allowed, make
such repairs or alterations on the Property as may be reasonably necessary for
the proper operation, care, preservation, protection and insuring thereof. Any
sums so paid together with interest thereon from the time of such expenditure at
the lesser of the Default Rate under the Note or the maximum rate permitted by
law shall be added to and become a part of the amount required to be paid for
redemption from such sale.

(k)                                  Foreclosure Subject to Tenancies.
Beneficiary shall have the right at its option to foreclose this Deed of Trust
subject to the rights of any tenant or tenants of the Property.

6.4                               Personal Property. It shall not be necessary
that Beneficiary take possession of all or any part of the Property that is
personal property or fixture property prior to the time that any sale pursuant
to the provisions of this Section is conducted, and it shall not be necessary
that such Property or any part thereof be present at the location of such sale.
With respect to application of proceeds from disposition of such Property, the
costs and expenses incident to disposition shall include the reasonable expenses
of retaking, holding, preparing for sale or lease, selling, leasing and the like
and the reasonable attorneys’ fees and legal expenses (including, without
limitation, the allocated costs for in-house counsel to the extent not
prohibited by applicable law) incurred by Beneficiary. Any and all statements of
fact or other recitals made in any bill of sale or assignment or other
instrument evidencing any foreclosure sale hereunder as to nonpayment of the
Secured Obligations or as to the occurrence of any default or Event of Default,
or as to Beneficiary having declared all of such indebtedness to be due and
payable, or as to notice of time, place, and terms of sale, and of the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Beneficiary, shall be taken as prima facie evidence of
the truth of the facts so stated and recited (absent manifest error).
Beneficiary may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Beneficiary, including
the sending of notices and the conduct of the sale, but in the name and on
behalf of Beneficiary. Beneficiary may comply with any applicable state or
federal law or regulatory requirements in connection with a disposition of the
Property or any part thereof, and such compliance will not be considered to
affect adversely the commercial reasonableness of any sale of such Property.
Beneficiary may sell all or any portion of the Property without giving any
warranties as to such Property, and may specifically disclaim any warranties of
title, merchantability, fitness for a specific purpose, or the like, and this
procedure will not be considered to affect adversely the commercial
reasonableness of any sale of such Property. Grantor acknowledges that a private
sale of all or any part of the Property may result in

28


--------------------------------------------------------------------------------


less proceeds than a public sale, and Grantor acknowledges that the Property may
be sold at a loss to Grantor, and that, in such event, Beneficiary shall have no
liability or responsibility to Grantor for such loss. In addition to the rights
granted elsewhere in this Deed of Trust, after the occurrence of any default or
Event of Default, Beneficiary may at any time notify the account debtors or
obligors of any accounts, chattel paper (whether tangible or electronic),
general intangibles (including payment intangibles), negotiable instruments,
promissory notes, or other evidences of indebtedness included in the Property to
pay Beneficiary directly.

6.5                                 Credit Bids. At any Trustee’s Sale,
Foreclosure Sale, or any sale of personal property collateral under this Deed of
Trust, any person, including Grantor, Trustee or Beneficiary, may bid for and
acquire the Property being sold or any part of it to the extent not expressly
prohibited by then applicable law. Instead of paying cash for such property,
Beneficiary shall have the benefit of any applicable law permitting credit bids.

6.6                                 Application of Trustee’s Sale or Foreclosure
Sale Proceeds. Except as may be otherwise required by law, Beneficiary and
Trustee shall apply the proceeds of any Trustee’s Sale, Foreclosure Sale, or any
other sale of personal property collateral under this Deed of Trust, in the
following manner:

(a)                             First, to pay the portion of the Secured
Obligations attributable to the expenses of sale, including all costs and
expenses of exercising the power of sale and other costs of sale, including, but
not limited to, trustee’s fees and reasonable attorneys’ fees, the costs of any
action, and any other sums for which Grantor is obligated to reimburse
Beneficiary or Trustee under this Deed of Trust; and

(b)                            Second, to pay the portion of the Secured
Obligations attributable to any sums expended or advanced by Beneficiary or
Trustee under the terms of this Deed of Trust which then remain unpaid; and

(c)                             Third, to pay all other Secured Obligations, to
the extent not expressly prohibited by applicable law, in any order and
proportions as Beneficiary in its sole and absolute discretion may choose; and

(d)                            Fourth, to remit the remainder, if any, to the
person or persons entitled to it, or, if permitted or required by applicable
law, to the clerk of the court of the county in which the Trustee’s Sale,
Foreclosure Sale, or any other sale of personal property collateral under this
Deed of Trust, took place.

If the Secured Obligations include more than one loan or line of credit, by
cross-collateralization or otherwise, it is specifically agreed that the
proceeds of any Trustee’s Sale or other foreclosure action shall not be applied
pro-rata unless such application is directed by Beneficiary, but instead shall
be applied to all such Secured Obligations in any order, proportions and manner
as Beneficiary in its sole and absolute discretion may choose.

6.7                                 Application of Rents and Other Sums.
Beneficiary shall apply any and all Rents collected by it in such order as set
forth in Section 2.5 above, and any and all other sums, other than proceeds of a
Trustee’s Sale or a judicial foreclosure sale under this Deed of Trust, which
Beneficiary may receive or collect under this Section, in the following manner:

(a)             First, to pay the portion of the Secured Obligations
attributable to the costs and expenses of operation of the Property and
collection of Rents and other sums that may be incurred by Trustee, Beneficiary,
and/or any receiver, including but not limited to reasonable attorneys’ fees and
any and all expenses of leasing, operating, maintaining, and managing the
Property, and all other costs and charges incident to the Property; and

29


--------------------------------------------------------------------------------


(b)                                 Second, to pay all other Secured Obligations
in any order and proportions as Beneficiary in its sole and absolute discretion
may choose; and

(c)                                  Third, to remit the remainder, if any, to
the person or persons entitled to it. Beneficiary shall have no liability for
any funds which it does not actually receive.

7.                                     Miscellaneous Provisions.

7.1                                 Additional Provisions. The Loan Documents
fully state all of the terms and conditions of the parties’ agreement regarding
the matters mentioned in or incidental to this Deed of Trust. The Loan Documents
also grant further rights to Beneficiary and certain of them contain further
agreements and affirmative and negative covenants by Grantor which apply to this
Deed of Trust and to the Property.

7.2                                 No Waiver or Cure.

(a)                                  Each waiver by Beneficiary or Trustee shall
be in writing, and no waiver shall be construed as a continuing waiver. No
waiver shall be implied from any delay or failure by Beneficiary or Trustee to
take action on account of any default of Grantor. Consent by Beneficiary or
Trustee to any act or omission by Grantor shall not be construed as a consent to
any other or subsequent act or omission or to waive the requirement for
Beneficiary’s or Trustee’s consent to be obtained in any future or other
instance. Reinstatement after an Event of Default shall not constitute a waiver
of any Event of Default then existing or subsequently occurring, nor impair the
right of Beneficiary to declare other Events of Default, nor otherwise affect
this Deed of Trust or any of the Loan Documents, or any of the rights,
obligations, or remedies of Beneficiary or Trustee under this Deed of Trust or
any of the Loan Documents.

(b)                            If any of the events described below occurs, that
event alone shall not: cure or waive any breach, Event of Default, or notice of
default under this Deed of Trust or invalidate any act performed pursuant to any
such default or notice; or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid and performed and all
other defaults under the Loan Documents have been cured); or impair the security
of this Deed of Trust; or prejudice Beneficiary, Trustee, or any receiver in the
exercise of any right or remedy afforded any of them under this Deed of Trust;
or be construed as an affirmation by Beneficiary of any tenancy, lease or
option, or a subordination of the lien of this Deed of Trust.

(i)                                Beneficiary, its agent, or a receiver takes
possession of all or any part of the Property in the manner provided this Deed
of Trust; or

(ii)                             Beneficiary collects and applies Rents and
enforces any Lease provision as permitted under this Deed of Trust, either with
or without taking possession of all or any part of the Property; or

(iii)                          Beneficiary receives and applies to any Secured
Obligation any proceeds of any Property, including any proceeds of insurance
policies, condemnation awards, surety bond proceeds, or other claims, property
or rights assigned to Beneficiary under this Deed of Trust; or

(iv)                         Beneficiary makes a site visit, observes the
Property, and/or conducts tests as permitted under this Deed of Trust; or

30


--------------------------------------------------------------------------------


(v)                            Beneficiary receives any sums under this Deed of
Trust or any proceeds of any collateral held for any of the Secured Obligations,
and applies them to one or more Secured Obligations; or

(vi)                         Beneficiary, Trustee, any agent of either of them,
or any receiver performs any act which it is empowered or authorized to perform,
or invokes any right or remedy provided under this Deed of Trust.

7.3                                 Powers of Beneficiary and Trustee.

(a)                                  Trustee shall have no obligation to perform
any act which it is empowered to perform under this Deed of Trust unless it is
requested to do so in writing and is reasonably indemnified against loss, cost,
liability and expense.

(b)                                 If either Beneficiary or Trustee performs
any act which it is empowered or authorized to perform under this Deed of Trust,
that act alone shall not release or change the personal liability of any person
for the payment and performance of the Secured Obligations then outstanding or
the lien of this Deed of Trust on all or the remainder of the Property for full
payment and performance of all outstanding Secured Obligations. The liability of
the original Grantor shall not be released or changed if Beneficiary grants any
successor in interest to Grantor any extension of time for payment, or
modification of the terms of payment, of any Secured Obligation. Beneficiary
shall not be required to comply with any demand by the original Grantor that
Beneficiary refuse to grant such an extension or modification to, or commence
proceedings against, any such successor in interest.

(c)                                  Beneficiary may take any of the actions
permitted under this Deed of Trust, including without limitation appointment of
a receiver, regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.

(d)                                      From time to time, Beneficiary or
Trustee may apply to any court of competent jurisdiction for aid and direction
in executing the trust and enforcing the rights and remedies created under this
Deed of Trust. Beneficiary or Trustee may from time to time obtain orders or
decrees directing, confirming, or approving acts in executing this trust and
enforcing such rights and remedies.

7.4                                 Merger. No merger shall occur as a result of
Beneficiary’s acquiring any other estate in or any other lien on the Property
unless Beneficiary consents to a merger in writing. If both the lessor’s and
lessee’s estate under any lease or any portion thereof which constitutes a part
of the Property, including but not limited to the Ground Lease, shall at any
time become vested in one owner, this Deed of Trust and the lien created hereby
shall not be destroyed or terminated by application of the doctrine of merger
unless Beneficiary so elects as evidenced by recording a written declaration
executed by Beneficiary so stating, and, unless and until Beneficiary so elects,
Beneficiary shall continue to have and enjoy all of the rights and privileges of
Beneficiary as to the separate estates. In addition, upon the foreclosure of the
lien created by this Deed of Trust on the Property pursuant to the provisions
hereof, any leases or subleases then existing and affecting all or any portion
of the Property, including but not limited to the Ground Lease, shall not be
destroyed or terminated by application of the law of merger or as a matter of
law or as a result of such foreclosure unless Beneficiary or any purchaser at
such foreclosure sale shall so elect. No act by or on behalf of Beneficiary or
any such purchaser shall constitute a termination of any lease or sublease
unless Beneficiary or such purchaser shall give written notice thereof to such
tenant or subtenant.

31


--------------------------------------------------------------------------------


7.5                                 Joint and Several Liability. If more than
one person has executed this Deed of Trust as Grantor, each shall be jointly and
severally liable for the faithful performance of all of Grantor’s obligations
under this Deed of Trust

7.6                                 Governing Law and Jurisdiction. The
creation, perfection, enforcement, termination and release of the liens and
security interests created pursuant to the Deed of Trust and the conveyance of
any right, title, and interest in and to any of the Property shall be governed
by and construed in accordance with the laws of the State of Washington, which
is the state where such Property is located. Subject to the foregoing,
irrespective of the place of execution and/or delivery, in all respects,
including all matters of construction, validity, and performance, this Deed of
Trust shall be governed by, and construed and enforced in accordance with, the
laws of the State of Arizona, except to the extent that any of such laws may now
or hereafter be preempted by Federal law. Grantor hereby consents to the
jurisdiction of any Federal or State court within (a) the state in which the
Property is located, and (b) the State of Arizona, submits to venue in each such
state, and also consents to service of process by any means authorized by
Federal law or the law of each such state. Without limiting the generality of
the foregoing, each Grantor hereby waives and agrees not to assert by way of
motion, defense, or otherwise in such suit, action, or proceeding, any claim
that (i) such Grantor is not subject to the jurisdiction of the courts of the
above-referenced states or the United States District Court for each such state;
or (ii) such suit, action, or proceeding is brought in an inconvenient forum; or
(iii) the venue of such suit, action, or proceeding is improper. Nothing in this
agreement shall preclude lender from bringing a proceeding in any other
jurisdiction nor will the bringing of a proceeding in any one or more
jurisdictions preclude the bringing of a proceeding in any other jurisdiction.
Grantor further agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any
proceeding in any Federal or State court within (a) the state in which the
Property is located, or (2) the State of Arizona, may be made by certified or
registered mail, return receipt requested, directed to each such Grantor at the
address indicated below, and service so made shall be complete upon receipt;
except that if any such Grantor shall refuse to accept delivery, service shall
be deemed complete five (5) days after the same shall have been so mailed.
Except to the extent prohibited by applicable law, Grantor hereby
unconditionally waives any claim to assert that the law of any other
jurisdiction governs this Deed of Trust.

7.7                                 Waiver of Jury Trial. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, GRANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH GRANTOR AND BENEFICIARY MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, THIS DEED OF TRUST. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS DEED OF TRUST. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GRANTOR, AND GRANTOR HEREBY
REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. GRANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN SIGNING THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

7.8                                 Successors in Interest. The terms,
covenants, and conditions of this Deed of Trust shall be binding upon and inure
to the benefit of the permitted successors and assigns of the parties; provided,
however, that this Section shall not waive or modify the provisions of Section
6.1 above.

32


--------------------------------------------------------------------------------


7.9                                 Statute of Limitations. To the extent not
expressly prohibited by law, Grantor hereby waives the right to plead the
statute of limitations as a defense to any and all obligations secured by this
Deed of Trust.

7.10                          Substitution of Trustee. From time to time,
Beneficiary may substitute a successor to any Trustee named in or acting under
this Deed of Trust in any manner now or later to be provided at law, or by a
written instrument executed and acknowledged by Beneficiary and recorded in the
office(s) of the recorder(s) of the county or counties where the Land and the
Improvements are situated. Any such instrument shall be conclusive proof of the
proper substitution of the successor Trustee, who shall automatically upon
recordation of the instrument succeed to all estate, title, rights, powers and
duties of the predecessor Trustee, without conveyance from it.

7.11                          Time of Essence. Time is of the essence of this
Deed of Trust and each and every term thereof.

7.12                          Interpretation.

(a)                                  Whenever the context requires, all words
used in the singular will be construed to have been used in the plural, and vice
versa, and each gender will include any other gender. The captions of the
sections of this Deed of Trust are for convenience only and do not define or
limit any terms or provisions. The word “include(s)” means “include(s), without
limitation,” and the word “including” means “including, but not limited to.”

(b)                                 The word “obligations” is used in its
broadest and most comprehensive sense, and includes all primary, secondary,
direct, indirect, fixed, and contingent obligations. It further includes all
principal, interest, prepayment fees, late charges, loan fees, and any other
fees and charges accruing or assessed at any time, as well as all obligations to
perform acts or satisfy conditions.

(c)                                  No listing of specific instances, items, or
matters in any way limits the scope or generality of any language of this Deed
of Trust. The Exhibits to this Deed of Trust are hereby incorporated by
reference in this Deed of Trust.

(d)                                 No course of prior dealing, usage of trade,
or parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any of the terms hereof.

7.13                          Attorneys’ Fees. In any lawsuit or arbitration
arising out of or relating to this Deed of Trust, the prevailing party will be
entitled to recover from each other party such sums as the court or arbitrator
adjudges to be reasonable attorneys’ fees in the action or arbitration, in
addition to costs and expenses otherwise allowed by law. In all other actions or
proceedings, including any matter arising out of or relating to any Insolvency
Proceeding, Grantor agrees to pay all of Beneficiary’s costs and expenses,
including reasonable attorneys’ fees, incurred in enforcing or protecting
Beneficiary’s rights or interests hereunder. From the time(s) incurred until
paid in full to Beneficiary, all such sums shall bear interest at the Default
Rate.

7.14                          Waiver of Marshaling. Grantor waives all rights,
legal and equitable, it may now or hereafter have to require marshaling of
assets or to direct the order in which any of the Property will be sold in the
event of any sale under this Deed of Trust. Each successor and assign of
Grantor, including any holder of a lien subordinate to this Deed of Trust, by
acceptance of its interest or lien agrees that it shall be bound by the above
waiver, as if it had given the waiver itself.

7.15                          Severability. If any provision of this Deed of
Trust should be held unenforceable or void, that provision shall be deemed
severable from the remaining provisions and shall in no way affect the

33


--------------------------------------------------------------------------------


validity of this Deed of Trust, except that if such provision relates to the
payment of any monetary sum, then Beneficiary may, at its option, declare all
Secured Obligations immediately due and payable.

7.16                          Notices. Grantor hereby requests that a copy of
any notice of default, notice of sale, and/or other notices prescribed by
applicable law, be mailed to it at the address set forth below. If any Grantor
fails to insert an address, that failure will constitute a designation of
Grantor’s last known address as the address of such notice. That address is also
the mailing address of Grantor as debtor under the UCC. Beneficiary’s address
given below is the address for Beneficiary as secured party under the UCC.

7.17                          Partial Releases. Grantor may, regardless of
consideration, cause the release of any part of the Property from the lien of
this Deed of Trust without in any manner affecting or impairing the lien or
priority of this Deed of Trust as to the remainder of the Property.
Notwithstanding anything contained herein to the contrary, this Deed of Trust is
subject to any partial release provisions set forth in the Loan Agreement.

7.18                          Reporting Compliance. Grantor agrees to comply
with any and all reporting requirements applicable to Secured Obligations which
are set forth in any law, statute, ordinance, rule, regulation, order, or
determination of any governmental authority, and further agrees to furnish
Beneficiary with evidence of such compliance upon the request of Beneficiary.

7.19                          Release Fee. Unless expressly prohibited by
applicable law, Grantor shall pay to Beneficiary, at the time of each partial or
complete release of the lien of this Deed of Trust, a reasonable release fee, as
determined by Beneficiary.

(Remainder of page intentionally left blank.
See the following page for signatory and notary jurat.)

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has executed this Deed of Trust the date first above
written.

“GRANTOR”

THE INVENTURE GROUP, INC.,

 

Address for notices to Grantor:

a Delaware corporation

 

 

 

 

The Inventure Group, Inc.

 

 

5050 N. 40th Street, Suite 300

By:

/s/ Eric J. Kufel

 

Phoenix, Arizona 85018

        Eric J. Kufel, its President/CEO

 

Attention: Steve Weinberger

 

 

 

Address for notice to Trustee:

 

Address for notices to Beneficiary:

 

 

 

Chicago Title Insurance Company

 

U.S. Bank National Association

1616 Cornwall Avenue, Suite 115

 

101 North First Avenue, Suite 1600

Bellingham, WA 98225

 

Phoenix, AZ 85003-1902

Attention:

 

 

 

Attention: Commercial Banking

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

) ss.

 

 

County of

 

)

 

 

 

On this                     day of June, 2007, before
me,                                                                 , a Notary
Public in and for said State, personally appeared Eric J. Kufel, its
President/CEO of THE INVENTURE GROUP, INC., a Delaware corporation, o personally
known or me or o proved to me on basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal the day and year in this certificate first
above written.

 

 

 

35


--------------------------------------------------------------------------------


Exhibit A to DEED OF TRUST dated for reference purposes as of June 27, 2007, by
THE INVENTURE GROUP, INC., a Delaware corporation, as “Grantor” to CHICAGO TITLE
INSURANCE COMPANY, as “Trustee” for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as “Beneficiary.”

Description of Property
PARCEL A:

The North half of the West half of the East half of the Northwest quarter (also
known as Government Lot 3) of Section 6, Township 40 North, Range 4 East of
W.M.; Except the North 420 feet of the East 332 feet thereof and except right of
way for Halverstick Road tying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL B:

The West three-fourths of Government Lot 2 in Section 6, Township 40 North,
Range 4 East of W.M., excepting a strip 16 feet wide along the West side thereof
for road, and except right of way for Halverstick Road No. 257, lying along the
North line thereof. Also, the East half of the Northeast quarter of the
Northwest quarter (also known as Government Lot 3) of Section 6, Township 40
North, Range 4 East of W.M.; (East half of Government Lot 3). Except right of
way for Halverstick Road No. 257, lying along the North line thereof;

Also, except that portion of the East half of the Northeast quarter of the
Northwest quarter (also known as Government Lot 3) described as follows:

Beginning at the Northwest corner of the East half of the Northeast quarter of
the Northwest quarter (also known as Government Lot 3); thence East 600 feet;
thence South 363 feet; thence West 600 feet; thence North 363 feet to the point
of beginning; Less road.

Except also a tract of land within Government Lot 2, also known as the Northwest
quarter of the Northeast quarter of Section 6, Township 40 North, Range 4 East
of W.M., said tract being more particularly described as follows:

Commencing at the Northwest corner of said Government Lot 2; thence South
88°13’57” East along the North line of said Government Lot 2 a distance of
313.45 feet to the true point of beginning; thence South 02°40’29” West along an
existing fence line and its Southerly extension a distance of 642.79 feet;
thence South 88°13’57” East a distance of 681.43 feet to the West line of the
East half of said Government Lot 2; thence North 02°03’24” East along said West
line a distance of 642.72 feet to the North line of said Government Lot 2;
thence North 88°13’57” West along said North line a distance of 674.74 feet to
the true point of beginning;

Except the right-of-way for Halverstick Road No. 257, lying along the Northerly
line thereof.

Situate in Whatcom County, Washington.

PARCEL C:

Government Lot 4 (the Northwest quarter of the Northwest quarter) in Section 6,
Township 40 North, Range 4 East of W.M., excepting the East 20 acres thereof,
and except right of way for Halverstick Road,

A - 1


--------------------------------------------------------------------------------


lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL D:

The West half of the West half of the Southeast quarter of the Northeast quarter
of Section 1, Township 40 North, Range 3 East of W.M.

Also Government Lots 1 and 2, except right of way for Halverstick Road, lying
along the North line thereof;

Also the Southwest quarter of the Northeast quarter, except that portion of
Government Lot 2, described as follows:

Beginning at the Northeast corner of Government Lot 2; thence West 161 feet to
the true point of beginning; thence West 537 feet; thence South 140 feet; thence
East 537 feet; thence North 140 feet to the true point of beginning.

Except the South half of the Southwest quarter of the Northeast quarter;

Except the Northeast quarter of the Southwest quarter of the Northeast quarter;

Except the Southeast quarter of the Northwest quarter of the Northeast quarter;

Also, except that portion of Government Lot 2, described as follows:

The West 600 feet of the North 363 feet of Government Lot 2:

Together with the South 200 feet of the South half of the Southwest quarter of
the Northeast quarter;

And also except that portion of Government Lot 2 of Section 1, Township 40
North, Range 3 East of W.M., described as follows:

Beginning at the Northeast corner of said Government Lot 2; thence West 161 feet
to the point of beginning; thence South 140 feet; thence West 268.5 feet; thence
South 33 feet; thence East 304.5 feet; thence North 173 feet; thence West 36
feet to the true point of beginning.

All situate in Whatcom County, Washington.

PARCEL E:

The South half of the Southwest quarter of the Northeast quarter, except the
South 200 feet. Together with the Northeast quarter of the Southwest quarter of
the Northeast quarter. Also together with the Southeast quarter of the Northwest
quarter of the Northeast quarter.

Also the East half of Government Lot 3 and a tract 50 feet square in the
Northeast corner of the South half of the Northwest quarter, all in Section 1,
Township 40 North, Range 3 East of W.M.

Except that portion of the East half of Government Lot 3, described as follows:

The North 363 feet of the East half of Government Lot 3, less roads.

A - 2


--------------------------------------------------------------------------------


Situate in Whatcom County, Washington.

PARCEL F:

Beginning at the Northwest corner of the East half of the Northeast quarter of
the Northwest quarter (also known as Government Lot 3) Section 6, Township 40
North, Range 4 East, W.M.; thence East 600 feet; thence South 363 feet; thence
West 600 feet; thence North 363 feet to the point of beginning.

Except the right-of-way for Halverstick Road, lying along the Northerly line
thereof.

Situate in Whatcom County, Washington.

PARCEL G:

The East 20 acres of Government Lot 4, except the West 165 feet of the East 330
feet of the Worth 264 feet thereof, in Section 6, Township 40 North, Range 4
East of W.M.

Except right of way for Halverstick Road, lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL H:

The West 16 feet of Government Lot 2 of Section 6, Township 40 North, Range 4
East of WM, except the right-of-way for Halverstick Road, lying along the North
line thereof.

Situate in Whatcom County, Washington.

PARCEL I:

The West 600 feet of the North 363 feet of Government Lot 2 of Section 1,
Township 40 North, Range 3 East of W.M.;

Except the right-of-way for Halverstick Road, lying along the North line
thereof.

Situate in Whatcom County, Washington.

PARCEL J:

The North 363 feet of the East half of Government Lot 3 of Section 1, Township
40 North, Range 3 East of W.M.

Except the right-of-way for Halverstick Road, lying along the North line
thereof.

Situate in Whatcom County, Washington.

PARCEL K:

The West 165 feet of the East 330 feet of the North 264 feet of the East 20
acres of Government Lot 4, Section 6, Township 40 North, Range 4 East of W.M.,
Whatcom County, Washington, except right of way

A - 3


--------------------------------------------------------------------------------


for Halverstick Road, lying along the Northerly line thereof.

Situate in Whatcom County, Washington.

PARCEL L:

The South 555 feet of the following described tract:

A tract of land situated in the Northeast quarter of the Northeast quarter of
Section 3, Township 40 North, Range 3 East of W.M., described as follows:

Commencing at a point 40 feet of the Northwest corner of the Northeast quarter
of the Northeast quarter of said Section 3; running thence East, a distance of
50 rods; thence South, a distance of 48 rods; thence West, a distance of 50
rods; thence North, a distance of 48 rods to the point of beginning. Except
right-of-way for Halverstick Road.

Situate in Whatcom County, Washington.

PARCEL M:

The East half of the Northeast quarter of Section 3, Township 40 North, Range 3
East of W.M.; Except the North 48 rods thereof; Except 40 feet of the West 50
rods thereof; And also except the South half of the Southeast quarter of the
Northeast quarter thereof; And except right-of-way for Halverstick Road No. 419
lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL N:

The North 15 acres of the West 20 acres of the South half of the Southeast
quarter of Section 9, Township 40 North, Range 3 East of W.M.; Except
right-of-way for county road over the East 20 feet as conveyed to Whatcom County
by deed recorded August 14, 1908, under Auditors File No. 123163; Except the
right-of-way for East Badger Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

PARCEL N-1:

An easement for ingress, egress and utilities as disclosed by that certain
instrument recorded December 29, 1975. under Whatcom County Auditor’s File No.
1205059.

This easement is for the benefit of Parcel N alone.

Situate in Whatcom County, Washington.

PARCEL O:

The South half of the Northwest quarter of the Southeast quarter of Section 9,
Township 40 North, Range 3 East of W.M.; Except right-of-way for county road
over the South 40 feet conveyed to Whatcom County by deed recorded August 14,
1908, under Auditors File No. 123760.

A - 4


--------------------------------------------------------------------------------


Also, the Southwest quarter of the Southeast quarter, except the West 20 acres
thereof; And the West half of the Southeast quarter of the Southeast quarter,
except the East 3 acres of the Northwest quarter of the Southeast quarter of the
Southeast quarter; And except the North 150 feet of the East 150 feet of the
Southwest quarter of the Southeast quarter of the Southeast quarter; And except
the East 16 feet of the Southwest quarter of the Southeast quarter of the
Southeast quarter; And except right-of-way for East Badger Road No. 408 lying
along the South line thereof. All in said Section 9.

Situate in Whatcom County, Washington.

PARCEL P:

The West 10 acres of the following described tract:

The North half of the Northeast quarter of the Southeast quarter, and the North
30 feet of the South half of the Northeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., also, excepting therefrom
the right-of-way for Haveman Road lying along the Northerly line thereof.

Situate in Whatcom County, Washington.

PARCEL Q:

The North 150 feet of the East 150 feet of the Southwest quarter of the
Southeast quarter of the Southeast quarter, and the East 16 feet of the
Southwest quarter of the Southeast quarter of the Southeast quarter; Except
right-of-way for East Badger Road No. 408 lying along the South line thereof, in
Section 9, Township 40 North, Range 3 East of W.M. Except that portion conveyed
to the State of Washington for highway purposes by deed recorded July 27, 1989,
under Auditor’s File No. 1641973.

Situate in Whatcom County, Washington.

PARCEL R:

The South 203 feet of the Northeast quarter of the Southeast quarter of the
Southeast quarter and the South 203 feet of the East 3 acres of the Northwest
quarter of the Southeast quarter of the Southeast quarter, all in Section 9,
Township 40 North, Range 3 East of W.M., except the East 450 feet thereof.

Situate in Whatcom County, Washington.

PARCEL S:

The Northeast quarter of the Southeast quarter of the Southeast quarter and the
East 3 acres of the Northwest quarter of the Southeast quarter of the Southeast
quarter, all in Section 9, Township 40 North, Range 3 East of W.M., excepting
therefrom the South 203 feet of the Northeast quarter of the Southeast quarter
of the Southeast quarter, and the South 203 feet of the East 3 acres of the
Northwest quarter of the Southeast quarter of the Southeast quarter of said
section. Except the East 450 feet thereof, Except the right-of-way for Line Road
tying along the Easterly line thereof.

Situate in Whatcom County, Washington.

A - 5


--------------------------------------------------------------------------------


PARCEL S-1:

An easement for the perpetual benefit of the present and successive owners of
the above-described property for ingress, egress and utilities over, under and
across the following described property:

The North 60 feet of the East 450 feet of the following described property:

The Northeast quarter of the Southeast quarter of the Southeast quarter, and the
East 3 acres of the Northwest quarter of the Southeast quarter of the Southeast
quarter, all in Section 9, Township 40 North, Range 3 East of W.M., excepting
therefrom the South 203 feet of the Northeast quarter of the Southeast quarter
of the Southeast quarter, and the South 203 feet of the East 3 acres of the
Northwest quarter of the Southeast quarter of the Southeast quarter of said
section. Except right-of-way for Line Road lying along the East line thereof.

Situate in Whatcom County, Washington.

PARCEL T:

That portion of the following described tract of land lying West of a line being
a Northerly extension of the West line of the tract of land conveyed by deed
recorded April 12, 1988, under Auditors File No. 1599600, more particularly
described as follows:

The North half of the Northeast quarter of the Southeast quarter, and the North
30 feet of the South half of the Northeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., excepting therefrom those
parcels of land conveyed to deeds on May 11, 1972, April 29, 1977, February 20,
1980, March 13, 1986, and April 12, 1988, under Auditor’s File Nos. 1114731,
1250007, 1350015, 1531510 and 1599600, respectively. Also excepting thereof the
rights-of-way for Haveman Road lying along the Northerly line thereof, and Line
Road lying along the Easterly line thereof. Also, except the West 10 acres
thereof.

Situate in Whatcom County, Washington.

PARCEL U:

The Southeast quarter of the Southeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., except right-of-way for East
Badger Road No. 408 lying along the South line thereof, and except right-of-way
for Line Road No. 149 lying along the East line thereof. Also, except those
portions deeded to the State of Washington for highway purposes recorded June
27, 1989 under Auditor’s File Nos. 1641973 and 1641974, respectively.

Situate in Whatcom County, Washington.

PARCEL V:

Beginning at the Southwest corner of Section 10, Township 40 North, Range 3 East
of W.M.; thence East 365 feet; thence North 600 feet; thence West 365 feet to
the West section line; thence South 600 feet along the West section line to the
point of beginning. Except the right-of-way for East Badger Road lying along the
Southerly line thereof, and also except the right-of-way for Line Road lying
along the Westerly line thereof. Except that portion deeded to the State of
Washington for road purposes by deed recorded April 18, 1989, under Whatcom
County Auditor’s File No. 1634072.

A - 6


--------------------------------------------------------------------------------


Situate in Whatcom County, Washington.

PARCEL W:

The Northwest quarter of the Northwest quarter of the Southwest quarter and the
South one-half of the Northwest quarter of the Southwest quarter of Section 10,
Township 40 North, Range 3 East of W.M., excluding that portion of the Northwest
quarter of the Southwest quarter of that section described as follows:

Beginning at the Southwest corner of the Northwest quarter of the Southwest
quarter; thence North along the West line, 899 feet, 4 inches East, parallel
with the North section tine, 200.0 feet; thence South, parallel with the West
section line, 339.4 feet; thence East, parallel with the North section line,
460.0 feet; thence North, parallel with the West section line, 100.0 feet;
thence East, parallel with the North section line to the East line of the
Northwest quarter of the Southwest quarter; thence South along the East line of
the Northwest quarter of the Southwest quarter to the Northeast corner of the
Northwest quarter of the Southwest quarter; thence West along the South line of
the Northwest quarter of the Southwest quarter to the point of beginning. Except
the right-of-way of County Road 149 (commonly referred to as Line Road) lying
along the West line thereof, and except the right-of-way of the County Road 649
(commonly referred to as Haveman Road) along the North line thereof. Except the
West 200,0 feet of the North 220.0 feet thereof.

Situate in Whatcom County, Washington.

PARCEL X:

Beginning 365 feet East of the Southwest corner of Section 10, Township 40
North, Range 3 East, the true point of beginning; thence continuing East 600
feet; thence North 365 feet; thence West 600 feet; thence South 365 feet to the
true point of beginning. Except the right-of-way for East Badger Road lying
along the Southerly line thereof. Except that portion deeded to the State of
Washington for road purposes by deed recorded April 18, 1989, under Whatcom
County Auditor’s File No. I 634072.

Situate in Whatcom County, Washington.

PARCEL Y:

The Southwest quarter of the Southwest quarter of Section 10, Township 40 North,
Range 3 East of W.M., except the South 571.28 feet of the East 305.00 feet
thereof. Except a tract beginning 365.00 feet East of the Southwest corner of
said Section 10, the true point of beginning; thence continuing East 600.00
feet; thence North 365.00 feet; thence West 600.00 feet; thence South 365.00
feet to the true point of beginning. Also except a tract beginning at the
Southwest corner of said Section 10; thence East 365.00 feet; thence North
600.00 feet; thence West 365.00 feet to the West section line; thence South
600.00 feet along the West section line to the point of beginning. And except
right-of-way for East Badger Road lying along the Southerly line thereof, and
also except the right-of-way for Line Road lying along the Westerly line
thereof.

Situate in Whatcom County, Washington.

PARCEL Z:

The portion of the Northwest quarter of the Southwest quarter of Section 10,
Township 40 North, Range 3 East of W.M., described as follows:

A - 7


--------------------------------------------------------------------------------


Beginning at the Southwest corner of the Northwest quarter of the Southwest
quarter of said section; thence North along the West line, 899 feet, 4 inches;
thence East, parallel with the North line of said section, 200.0 feet; thence
South, parallel with the West line of said section 339.4 feet; thence East,
parallel with the North line of said section, 460.0 feet; thence North, parallel
with the West line of said section, 100.0 feet; thence East, parallel with the
North line of said section to the East line of the Northwest quarter of the
Southwest quarter of said section; thence South along the East line of the
Northwest quarter of the Southwest quarter to the Southeast corner of the
Northwest quarter of the Southwest quarter of said section; thence West along
the South line of the Northwest quarter of the Southwest quarter to the true
point of beginning. Except the South 264.0 feet of the West 160.0 feet of the
Southwest quarter of the Northwest quarter of the Southwest quarter of said
Section 10; and except the North 335 feet, 4 inches of the South 599 feet, 4
inches of the West 130.0 feet of the Southwest quarter of the Northwest quarter
of the Southwest quarter of said Section 10; and except right-of-way for Line
Road No. 149 lying along the West line thereof; and except right-of-way for
Haveman Road No. 649 lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL AA:

The Northeast quarter of the Northwest quarter of the Southwest quarter of
Section 10, Township 40 North, Range 3 East of W.M., except right-of-way for
Haveman Road (County Road No. 649) lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL BB:

The South 571.28 feet of the East 305.00 feet of the Southwest quarter of the
Southwest quarter of Section 10, Township 40 North, Range 3 East of W.M., except
right-of-way for East Badger Road lying along the South line thereof, and except
the South 325.00 feet thereof.

Situate in Whatcom County, Washington.

PARCEL CC:

The West half of the East half of the Southeast quarter of the Southwest quarter
of Section 10, Township 40 North, Range 3 East of W.M., also the West half of
the Southeast quarter of the Southwest quarter of said Section 10; except the
South 325 feet of the West 400 feet thereof; also, except a tract beginning 400
feet East of the Southwest corner of the Southeast quarter of the Southwest
quarter of said Section 10, the true point of beginning; thence North 400 feet;
thence East 625 feet, more or less, to the East line of the West half of the
East half of the Southeast quarter of the Southwest quarter; thence South 400
feet; thence West 625 feet, more or less, to the point of beginning. All except
East Badger Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

PARCEL DD:

Beginning 400 feet East of the Southwest corner of the Southeast quarter of the
Southwest quarter of Section 10, Township 40 North, Range 3 East of W.M., the
true point of beginning; thence North 400 feet; thence East 625 feet, more or
less, to the East line of the West half of the East half of the Southeast

A - 8


--------------------------------------------------------------------------------


quarter of the Southwest quarter; thence South 400 feet; thence West 625 feet,
more or less, to the point of beginning. Except the right-of-way for East Badger
Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

PARCEL EE:

The Northeast quarter of the Southwest quarter of Section 10, Township 40 North,
Range 3 East of W.M., except the North 5 rods of the East 16 rods of the
Northeast quarter of the Southwest quarter of said Section 10, and except
right-of-way for Haveman Road No. 649 lying along the Northerly line thereof,
and except right-of-way for Northwood Road (County Road No. 185) lying along the
Easterly line thereof.

Situate in Whatcom County, Washington.

PARCEL FF:

The North 5 rods of the East 16 rods of the Northeast quarter of the Southwest
quarter of Section 10, Township 40 North, Range 3 East of W.M., and except
right-of-way for Haveman Road No. 649 lying along the North line thereof, and
except right-of-way for Northwood Road (County Road No. 185) lying along the
Easterly line thereof.

Situate in Whatcom County, Washington.

PARCEL GG:

Government Lot 3, except the South 366 feet of the West 165 feet thereof,
Section 33, Township 41 North, Range 3 East of W.M., except East Boundary Road
lying along the Northerly line thereof, and except right-of-way for Assink Road
lying along the Easterly line thereof.

Also except the following described tract:

Beginning at the Northwest corner of said Government Lot 3; thence South 327
feet, more or less, to the North line of the South 366 feet of said Government
Lot 3; thence East 165 feet; thence South 23 feet; thence East 497 feet; thence
North 350 feet, more or less, to the North line of said Government Lot 3; thence
West to the point of beginning.

Together with the Northeast quarter of the Southwest quarter (except the West 10
rods thereof), in Section 33, except right-of-way for Assink Road.

Situate in Whatcom County, Washington.

PARCEL GG-1:

A perpetual non-exclusive easement for the existing poles and overhead power
lines now in place (and the right to enter the premises for maintenance, repair
and replacement of the same) under, over, through and across the property
described as follows:

The West 70 feet of the East 110 feet of a tract of land described as follows:

Beginning at the Northwest corner of Government Lot 3 of Section 33, Township 41
North, Range 3 East

A - 9


--------------------------------------------------------------------------------


of W.M.; thence South 327 feet, more or less, to the North line of the South 386
feet of said Government Lot 3; thence East 165 feet; thence South 23 feet;
thence East 497 feet; thence North 350 feet, more or less, to the North line of
said Government Lot 3; thence West to the point of beginning.

The easement is for the benefit of Parcel GG above.

Situate in Whatcom County, Washington.

PARCEL GG-2:

An easement, 15 feet in width, for the purposes of installing, utilizing and
maintaining a pressurized underground pipeline as disclosed by that certain
instrument recorded January 10, 2003, under Whatcom County Auditor’s File
No.2030101660.

The easement is for the benefit of Parcel GG above.

Situate in Whatcom County, Washington.

PARCEL HH:

Government Lots Sand 6 of Section 31, Township 41 North, Range 4 East of the
Willamette Meridian, except that portion thereof lying within Holmquist Road and
Halverstick Road;

Also, except that portion of Government Lots 5 and 6, described as follows:

The West 363 feet of Government Lots 5 and 6, except the South 1200 feet
thereof;

And except that portion lying North of the South line of Judson Lake; less
roads;

Also, except that portion of Government Lot 6, described as follows:

The West 353 feet of the South 600 feet; less roads;

Also, except that portion of Government Lot 6, described as follows:

The West 363 feet of the South 1200 feet of Government Lot 6, except the South
600 feet thereof; less roads;

Situate in Whatcom County, Washington.

PARCEL II:

The West 363 feet of Government Lots 5 and 6 of Section 31, Township 41 North,
Range 4 East of W.M.;

Except the South 1200 feet thereof;

And except that portion lying North of the South line of Judson Lake: less
roads. Situate in Whatcom County, Washington.

PARCEL JJ:

The West 363 feet of the South 600 feet of Government Lot 6 of Section 31,
Township 41 North, Range 4 East of W,M.; Less roads;

A - 10


--------------------------------------------------------------------------------


Situate in Whatcom County, Washington.

PARCEL KK:

The West 363 feet of the South 1200 feet of Government Lot 6 of Section 31,
Township 41 North, Range 4 East of W.M.;

Except the South 600 feet thereof; Less roads;

Situate in Whatcom County, Washington.

Parcel LL:

Government Lot 2, except the South 49 1/2 feet thereof of Section 4, Township 40
North, Range 3 East of W.M.;

Except right of way for Assink Road lying along the West line thereof;

Also

Government Lot 3, Section 4, Township 40 North, Range 3 East of W.M., EXCEPT 30
feet off the East side deeded to Whatcom County for road; except Assink Road.

Situate in Whatcom County, Washington.

Parcel MM:

The Northeast quarter of the Northeast quarter of Section 9, Township 40 North,
Range 3 East of W.M., except therefrom the South half of the Southwest quarter
of the Northeast quarter of the Northeast quarter of said Section 9 and
excepting therefrom the South half of the Southeast quarter of the Northeast
quarter of the Northeast quarter of Section 9, Township 40 North, Range 3 East
of W.M., except Pangborn Road.

Situate in Whatcom County, Washington.

Street Address of Property

 


1270 East Badger Road

Lynden, Washington

 

A - 11


--------------------------------------------------------------------------------